 

 

 

ease 4:19-cv-00344-A Documeme Filed 05/01/19 Paq@dR?U§l%§§lrf C§I@(§JFR¥EXAS

 

l

LED

 

 

IN THE UNITED sTATES DISTRICT C<)URT
FoR THE NoRTHERN DISTRICT oF TEXAS N\PN ~ l jst

 

 

 

 

 

FORT WORTH DIVISION
CLE RK, U.S. DlSTRlCT COURT
GREAT LAKES INSURANCE SE, § By
§ cput_\'
§
Plaintiff, § C.A. No. 4:19-cv-00344-A
§ Rule 9(h) Admiralty
V. §
§
PK YACHT OPERATIONS, LLC, §
§
Defendant §
COMPLAINT

Plaintiff, GREAT LAKES INSURANCE SE (“Great Lakes”), hereby sues the Defendant,

PK YACHT OPERATIONS, LLC (“PK Yacht”) for declaratory relief and in support thereof states

 

as follows:
JURISDICTION AND VENUE
l. This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.
2. Great Lakes designates this as an admiralty and maritime cause Within the meaning

of Fed. R. Civ. P. 9(h). This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1333, as
it involves a dispute regarding a maritime contract. Great Lakes invokes the provisions of Rule
9(h), 38(e), and 82 of the Federal Rules of Civil Procedure.

3. Venue is proper Within the United States District Court for the Northern District of
Texas under 28 U.S.C. § l39l(b)(l). PK Yacht resides in Haslet, Texas, Which is located Within
this district and division thereof, and because the policy of insurance under Which this action arises
requires that disputes thereunder must be litigated either: (l) Where the insured resides; or (2)
Where the insured’s agent resides. Because the PK Yacht resides in Tarrant County, PK Yacht has

consented to jurisdiction in this district.

§

 

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 2 of 49 Page|D 58

4. All conditions precedent to the filing of this action have occurred, been waived or
otherwise complied with.

5. Pursuant to the requirements of 28 U.S.C. § 2201 and Article III, Section 2 of the
United States Constitution, a case or controversy exists and has existed between the Parties since
the beginning of this action, such that an action or declaratory judgment is ripe and appropriate

PARTIES

6. At all times material to this action, Great Lakes is and was a corporation organized
and existing under the laws of Germany and is and was a wholly owned subsidiary of Munich Re
Group, with an office and principal place of business in Munich, Gemiany. Plaintiff Great Lakes
is and was a citizen of Germany and is registered and authorized to conduct business in London,
England.

7. At all times material to this action, Defendant PK Yacht is and was a limited
liability company organized under the laws of the State of Texas.

8. At all times material to this action, PK Yacht has and had three members, Brent
Helling, Robert Tyer, and Steven Helling.

9. At all times material to this action, Brent Helling is and was an individual domiciled
in Texas. Brent Helling is and was a citizen of Texas.

lO. At all times material to this action, Robert Tyer is and was an individual domiciled
in Texas. Robert Tyer is and was a citizen of Texas.

ll. At all times material to this action, Steven Helling is and was an individual
domiciled in Texas. Steven Helling is and was a citizen of Texas.

l2. Therefore, because each of PK Yacht’s members is and was a citizen of Texas,

Defendant PK Yacht is and was a citizen of Texas.

 

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 3 of 49 Page|D 59

FACTUAL ALLEGATIONS
13. Plaintiff Great Lakes issued a Commercial Yacht Policy to PK Yacht, policy
number CSRYP/ 171797, with effective dates of December 6, 2018 to December 6, 2019 (the
“Policy”). A copy of the Policy is attached hereto as Exhibit “A” and is fully incorporated herein.
14. The Policy insures a 2001 89’ Arno Leopard M/Y “Endera” (the “Vessel”).
15. The Policy provides a hull limit of $l million, subject to a $40,000 deductible
16. The Policy provides, in relevant part:
3. Coverage A, Hull, Machinery, Equipment and Dinghy
If a sum insured is shown for Section A of the insuring agreement
declaration page, we provide coverage for accidental physical loss of or
damage to the Scheduled Vessel which occurs during the period of this
insuring agreement and within the limits set out in the insuring agreement

declaration page, subject to the insuring agreement provisions, conditions,
warranties, deductibles and exclusions

=l< >l< >l<

17. However, the Policy also provides the following pertinent exclusions:
Exclusions to Coverage A
Unless specifically agreed by us in writing and additional premium charged
the following losses and/or damages (whether incurred directly or
indirectly) are not covered by this insuring agreement:
e. Manufacturing defects or design defects, including latent defects.
* * >l<

18. Finally, the Policy provides the following general conditions and warranties:
9. General Terms and Warranties
a. It is warranted that the Scheduled Vessel is seaworthy at all times during

the duration of this insuring agreement Breach of this warranty will
void this insuring agreement from its inception.

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 4 of 49 Page|D 60

s. Where any term herein is referred to as a ‘warranty’ or where any
reference is made herein to the word ‘warranted’, the term shall be
deemed a warranty and regardless of whether the same expressly
provides that any breach will void this insuring agreement from
inception, it is hereby agreed that any such breach will void this policy
from inception

19. On or about February 17, 2019, Captain Anastassios Spiropoulos loaded
approximately 12 guests and 3 crew members about the Vessel in the Miami Beach marina to
provide a sailing tour of the Miami area.

20. Within a few minutes of departing the marina, one of the crew noticed the Vessel
taking on water in the engine room.

21. As the water level increased, the crew member notified Captain Spiropoulos, who
called the United States Coast Guard for assistance

22. The United States Coast Guard dispatched several pump boats and Miami-Dade
County police boats also responded to the scene.

23. ` The pump boats evacuated the salt water from the Vessel’s engine room.

24. Fast Response Towing was then called to the scene, which towed the Vessel to
Memorial lsland to keep her from sinking.

25. Once the Vessel was stabilized and towing company found a shipyard to assist with
rescue operations and the Vessel was towed RMK Merrill Stevens Shipyard in Miami where it
was hauled out of the water and placed on blocks.

26. Upon inspection following the partial sinking, it was determined that the Vessel has
a stern-mounted garage door, the lower edge of which is very close to the waterline.

27. The garage door is not watertight.

28. As a result, even minimal wave action can be expected to create water entry into

the lazarette.

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 5 of 49 Page|D 61

29. Water entering the lazarette will accumulate in the bilge.

30. Both the forward and aft engine room bulkheads are fitted with watertight doors
and labels calling for those doors to be closed when at sea.

31. However, both the forward and aft bulkheads are not watertight under the sole,
which is also not watertight.

32. The aft engine room bulkhead is missing large sections of bulkhead such that any
water in the bilge of the lazarette can free flow into the engine room.

33. This condition, which has been present from the time that the aft engine room
bulkhead was not connected to the hull shell, is an as-build factory condition.

34. The combination of the above-features and conditions meant that the Vessel was,
since its construction, at a high risk of rapid flooding and was consequentially unseaworthy.

35. Furtherrnore, this combination of features constitutes a manufacturing and/or
design defect in the Vessel which are specifically excluded under the terms and conditions of the
Policy.

COUNT I _ BREACH OF ABSOLUTE IMPLIED WARRANTY OF SEAWORTHINESS

36. Great Lakes realleges and reincorporates the allegations set forth in paragraphs 1
through 35 above as if more fully set forth at length herein.

37. Under the general maritime law of the United States, there is implied in every policy
of marine insurance an absolute warranty that the vessel will be seaworthy at the inception of the
risk.

38. The Vessel was unseaworthy due to the combination of factors set forth above-
namely, a garage door that was close to the Waterline and not watertight and an ali bulkhead that

was not watertight.

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 6 of 49 Page|D 62

39. The aforementioned condition existed at the time the Vessel was built.

40. The aforementioned condition existed at the inception of the Policy.

41. Accordingly, PK Yacht breached the absolute warranty of seaworthiness implied
in the Policy which renders the Policy void.

WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and
declare the following:

a. The Vessel was unseaworthy as of December 6, 2018;
b. The Vessel was unseaworthy as of February 17, 2019;
c. There is no coverage afforded by the Policy and is void ab initio;
d. The loss and/or damage to the Vessel is excluded from coverage under the
implied absolute warranty of seaworthiness under the general maritime law; and
e. Grant any other relief this Honorable Court may deem just and proper.
COUNT II - BREACH OF THE EXPRESS WARRANTY OF SEAWORTHINESS

42. Great Lakes realleges and reincorporates the allegations set forth in paragraphs l
through 35 above as if more fully set forth at length herein.

43. The Policy issued to PK Yacht by Great Lakes contains an express warranty of
seaworthiness, which states that “It is warranted that the Scheduled Vessel is seaworthy at all times
during the duration of this insuring agreement Breach of this warranty will void this insuring
agreement from its inception.”

44. The Vessel was unseaworthy due to the combination of factors set forth above_
namely, a garage door that was close to the waterline and not watertight and an aft bulkhead that
was not watertight.

45. The aforementioned condition existed at the time the Vessel was built.

 

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 7 of 49 Page|D 63

46. The aforementioned condition existed at the inception of the Policy.
47. The aforementioned condition existed at the time the Vessel partially sank on
February 17, 2019.
48. Accordingly, PK Yacht breached the express warranty of seaworthiness as set forth
in the Policy.
WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and
declare the following:
a. The Vessel was unseaworthy as of December 6, 2018;
b. The Vessel was unseaworthy as of February 17, 2019;
c. There is no coverage afforded by the Policy and is void ab initio;
d. The loss and/or damage to the Vessel is excluded from coverage under the
express warranty of seaworthiness as contained in the Policy; and
e. Grant any other relief this Honorable Court may deem just and proper.
COUNT III - EXCLUSION FOR MANUFACTURING AND/OR DESIGN DEFECT
49. Great Lakes realleges and reincorporates the allegations set forth in paragraphs 1
through 35 above as if more fully set forth at length herein.
50. The Policy excludes losses and/or damages incurred directly or indirectly by
manufacturing defects or design defects, including latent defects.
51. The lack of watertight seals on the garage, as well as the aft bulkhead, are
manufacturing and/or design defects that rendered the Vessel at high risk of taking on water.
52. The loss and/or damage to the Vessel on February 17, 2019 was proximately caused

by these manufacturing and/or design defects.

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 8 of 49 Page|D 64

53. The loss and/or damage to the Vessel was thus incurred directly by a cause
expressly excluded by the Policy.

54. There is no insurance coverage for PK Yacht’s claim because the claimed damages
were incurred directly or indirectly by an excluded cause of loss.

WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and
declare the following:

a. The loss and/or damage to the Vessel was proximately caused by her
unseaworthy condition no later than February 17, 2019 and/or by manufacturing or design defects
and there is no coverage for the loss she sustained on or about February 17, 2019;

b. Policy exclusion e. excludes damages caused by manufacturing and/or
design defects;

c. The loss and/or damage to the Vessel was proximately caused by such
manufacturing and/or design defects;

d. The loss and/or damage to the Vessel is not covered by, but is excluded
from coverage by exclusion e.; and

e. Grant any other relief this Honorable Court may deem just and appropriate.

DATED: April 26, 2019 l;!

By: Timothy W. Strickland
Texas Bar No. 193 96298
strick@sbsblaw.com
Stacey T. Norstrud

Texas Bar No. 24025363

snorstrud@sbsblaw.com

 

 

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 9 of 49 Page|D 65

SCHOUEST, BAMDAS, SOSHEA &
BENMAIER P.L.L.C.

1001 McKinney Street

Suite 1400

Houston, TX 77002

Phone: (713) 588-0446

Facsimile: (713) 574-2942

-and-

cia 4 a.,,,¢/

By: Charles S. Davant (Pro Hac Vice
Admission Pending)/x/ /i'/Nai
csd@davantlaw.com

Aaron M. Dmiszewicki (Pro Hac Vice
Aa’missz'on Pending)

amd@davantlaw.com

DAVANT LAW, P.A.
401 E. Las Olas Blvd.
Suite 1400

Fort Lauderdale, FL 33301
Phone: (954) 414-0400
Facsimile: (954) 332-3301

Attorneys for GREAT LAKES INSURANCE
SE

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 10 of 49 Page|D 66

l
-- @)ncept Special Risks

l

Policy Endorsernent

Policy Number:
Endorsement:

Assured:

Assured's Address:

Assured's Agent:

CSRYP/171797

Thls endorsement attaches to and forms part of the policy.
1

PK Yacht Operations

900 Blue l\/lound Rd E
Haslet

T>< 76052

USA

Hanham |nsurance Agency
27 Char|otte Street
Charleston

SC 29403

 

Single l_imit.

 

lt is hereby noted and agreed that With effect from Thursday December 6, 2018

Co\/erage is extended to include one paid crevv at limit $1,000,000 deductible $2,500 Within Combined

ln consideration of vvhlch, an Additional Premium of- is due.

A|l other terms and conditions remain unaltered

 

 

Insurance Provider:

Signed:

Great La l<es |nsurance SE

Wednesday April 17, 2019

http://yachts-sys:SO/user/edit/util.cgi?slgna-
tul e_277

For and on behalf of Partlclpating Undervvrlters/lnsurers

 

For more information regarding Concept Special Risl<s Ltd, policy v\/ordings, endorsement vvordings,
standard forms and frequently asked questions, please see our vvebsite www.special-risl<s.com.

Concept Special Risks Ltd
+44 (0) 1943 882 700 - wvvw.specla|-rlsl<s.com

Unity l-louse - 2 Station Court - Station Road - Guise|ey - LEEDS - LSZO 8EY ' United Kingdom

Exhibit A

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 11 of 49 Page|D 67

l

-- @ncept Special Risks

Policy Endorsement

Policy Number: CSRYP/171797

This endorsement attaches to and forms part of the policy.
Endorsement: 2
Assured: PK Yacht Operations

Assured's Address: 900 Blue l\/iound Rd E
l-laslet
`l'>< 76052
US/-\

Assured’s Agent: Hanham insurance Agency
27 Charlotte Street
Charleston
SC 29403

 

lt is hereby noted and agreed that vvith effect from Thursday December 27, 2018

ln consideration of the additional premium charged underwriters agree that the use of the Scheduled
Vessel is amended to include Captain Charter vvith a maximum of si>< passengers and two paid crew.
Furthermore, the insuring Agreement V\/ording is amended to: Standard Yacht insuring Agreement as
per attached SYP/S/COl\/l.

ln consideration of v\/hich, an Additlonal Premium of_ is due.

All other terms and conditions remain unaltered

 

 

 

Insurance Provider: Great l_al<es insurance SE

Signed: Wednesday April 17, 2019

http://yachts-sys:SO/user/edit/uti|.cgi?signa-

For and on behalf of Participating Undervvriters/lnsurers

 

For more information regarding Concept Speclal Rlsl<s Ltd, policy v\/ordings, endorsement wordings,
standard forms and frequently asl<ed questions, please see our vvebsite v\/vvw.special¢risl<s.com,

Concept Special Risks Ltd
+44(0) 1943 882 700 ' Wva.special-rlsl<s.com
Unity House ' 2 Station Court ' Statlon Road - Guise|ey - l_EEDS - LSZO SEY ~ United l<lngdom

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 12 of 49 Page|D 68

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risl<s 2

Commercial Yacht Insuring Agreement

1. DEFINITIONS

la 'You and your’ refer to the insured named on the declaration page and any person who possesses
any legal or beneficial interest in any corporation, trust or entity either declared as the owner of
the Scheduled \/essel or as an additional assured

:’:i ‘\/\/e, us and our’ refer to the insurers named on the declaration page or accompanying schedule of
insurers

:‘ ’Covered person,' means you, and/or any person detailed on your application form which has been
submitted by you and approved by us, provided that person has been declared to us in writing as
an operator of the Scheduled \/esse|.

:: ’Scheduled \/essel’ means the vessel described on the declaration page, including machinery, elec-
trical equipment, sails, masts, spars, rigging, and all other equipment normally required for the
operation and maintenance of the vessel and situate on the Scheduled \/essel, which would
normally be sold with the vesse|. This does not include spare parts of the Scheduled \/essel, the
Scheduled Vessel's life raft, tender or dinghy unless the same has been declared on the declara-
tion page, nor does lt include any items being stored on premises other than on~board the
Scheduled \/essel.

'l'railer' refers to the Scheduled \/esse|'s trailer, used exclusively for that purpose

l VVords of a mascu|ine gender are deemed to encompass the female gender and vice versa. V\/ords
in the singular are deemed to encompass the plural and vice versa.

§ 'l\lavigational |imits’ means all waters as limited and shown on the declaration page unless mutually
agreed by us and amended in writing

" ‘Salvage charges’ means those reasonable charges and expenses which are incurred by you if
necessary to prevent damage, injury or loss of life or to prevent or minimise any further loss or
damage covered by Section A ofyour insuring agreement

'Deductible' is the first amount ofany claim, which must be paid by you, lfa deductible is applicable
to any section of your insuring agreement the amount will be shown on the declaration page and
this amount shall be deducted from the amount payable on each admissible claim.

4 'Bodily injury/property damage' means bodily injury or property damage occurring during the
period of this insuring agreement arising from ownership and/or use of the Scheduled \/essel.

'Seaworthy means fit for the Scheduled Vessel's intended purpose Seaworthiness applies not only
to the physical condition of the hul|, but to all its parts, equipment and gear and includes the
responsibility of assigning an adequate crew. For the Scheduled \/essel to be seaworthy, it and its
crew must be reasonably proper and suitable for its intended use.

‘Family' means any person related to you by blood, marriage or adoption, including wards and
foster children

'Personal Property means property purchased and owned by you, any covered person, any

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 13 of 49 Page|D 69

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risl<s 3

member ofyour family, provided that such property is situated on the vessel insured hereunder at
the time of the loss, excluding any item that is deemed to be part of the Scheduled Vessel as

denned in (dl above

v *Race or speed trial' means any event involving speed and/or of a competitive nature, including, but
not limited to, Regattas and/or Ral|ies. 'Preparing for a race or speed trial' means any navigation of
the vessel necessary to ensure eligibility of either you or your vessel to participate in a race or
speed trial.

: *l\|amed V\/indstorm’ damage is damage relating to or resulting from a named or any numbered
tropical weather pattern from the time the named windstorm or numbered tropical weather
pattern impacts the area and until 72 hours later.

The area of the named windstorm or tropical weather pattern is an area encompassed by a circle
of radius not exceeding 150 nautical miles from the path ofthe storm’s forward trave|.

‘Divers’ means any person using underwater artificial breathing apparatus, and/or submersible
mechanical or electrical device including but not limited to, Submarines, Diving Be|ls and/or Diving
Suits.

‘Operate, operation, operating means to navigate or to be in physical control of or to be at the
helm ofthe Scheduled \/essel.

’ ‘Sinl<ing' means when the vessel has sunl< as far as is physically possible for the vessel to sinl<, and
is totally submerged under water.

': ‘Constructive’ or 'Compromised' Total Loss means where we determine that either the reasonable
cost of repairs exceed the sum insured, or where the net value being the sum insured less the
residual value of the Scheduled \/essel, is exceeded by or in our opinion is lil<ely to be exceeded by
the reasonable cost of repairs

:. ’Agreed Value’ means the sum insured under Section A of the insuring agreement declaration page
or any endorsement to the same

n 'Combined Single Limit’ (CSL) means the maximum amount we will pay towards any sum or sums
that you or any other covered person become legally liable to pay and shall pay as a result of any
one accident or occurrence arising from your operation of the Scheduled \/essel. lf the insuring
agreement declaration page shows multiple liability limits the maximum amount we will pay in
total in respect of any one accident or occurrence or series of accidents or occurrences arising
from a single event, is limited to the amount shown as the Combined Single Limit irrespective of
the number of claims or claimants arising from the said accident, occurrence or single event and in
no circumstances shall there be any aggregation of liability limits shown on the insuring agreement
declaration page in excess of the Combined Single Limit hereunder.

2. INSURING AGREEMENT

This is a legally binding insurance contract between you and us, incorporating in full the application form
signed by you, V\/e will provide the insurance coverage described in this insuring agreement in return for
payment to us of the premium due and compliance by covered persons with the provisions conditions
and warranties of this insuring agreement

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 14 of 49 PageiD 70

Policy CSRYP/171797 Endorsement 2 ~ Concept Special Risi<s 4

3. Coverage A, Hull, Machinery, Equipment and Dinghy

if a sum insured is shown for Section A of the insuring agreement declaration page, we provide coverage
for accidental physical loss of or damage to the Scheduled Vessel which occurs during the period of this
insuring agreement and within the limits set out in the insuring agreement declaration page, subject to
the insuring agreement provisions conditions warranties deductibles and exclusions

Reasonable expenses incurred by you in attempting to minimise or mitigate a loss incurred and covered
by this insuring agreement will be paid by us whether successful or not. These will be paid in addition to
the sum insured under SectionsA and F. Our maximum liability for these expenses is 50% of the sum
insured under Section A of this insuring agreement less the deductible shown under Sections A and F.

if a sum insured is shown for 'Non Emergency Towing' on the insuring agreement declaration page, this
represents the maximum amount per incident or event and for the duration of this policy, that we will
pay in respect of expenses incurred by you for such charges where the Scheduled Vessel is in no
immediate danger but are incurred in good faith to prevent loss or damage to the Scheduled \/essel.

VVe will pay salvage charges incurred by you in pursuance of ‘your duties in the event ofa loss’ as set out
in Section 10 of this insuring agreement up to the limit of the sum insured under SectionA of this
insuring agreement less the deductible shown under Section A.

if the Scheduled Vessel shall come into collision with any other ship or vessel and you, in consequence
thereof, become legally liable to pay by way of damages to any other person or persons any amount not
exceeding the agreed value of the vessel hereby insured we will reimburse you such amount paid up to
the agreed value hereby insured less the deductible shown under Section A.

in no case shall the foregoing clause extend to cover any amount you become legally liable to pay in
respect of removal of obstructions under statutory powers or for injury or damages to Harbours,
VVharves Piers Stages and similar structures consequent on such collisions or in respect of the cargo or
engagements of the insured vessel or for loss of life or personal injury, or for loss of income, value or
otherwise of any other vessel or person. |n no case shall our maximum liability exceed the sum insured
hereunder.

The deductible shown under Section A of the insuring agreement declaration page shall apply to each
claim under the insuring agreement except for claims for actual and/or constructive and/or comprom-
ised total loss of the Scheduled \/essel, unless arising from a named windstorm when the deductible
detailed below shall apply,

Loss or damage to the Scheduled Vessel arising from a named or numbered windstorm shall be subject
to a deductible which shall apply to all claims including actual and/or constructive and/or compromised
total loss of the insured vessel, equal to double the deductible as shown on the declaration page under
Sections A and/or F ofthe insuring agreement

Exclusions to Coverage A

Unless specifically agreed by us in writing and additional premium charged the following losses and/or
damages (whether incurred directly or indirectly) are not covered by this insuring agreement

Loss of or damage sustained by the Scheduled \/essel whilst being transported over land (whether
by trailer or other method of conveyance approved by us in writing), more than 250 miles from the
normal place of storage, as disclosed within your application form.

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 15 of 49 PageiD 71

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risl<s 5

l Losses due to wear and tear, gradual deterioration, laci< of maintenance inherent vice, weathering,
insects mould animal and marine life

l\/larring scratching or denting of the hull and/or equipment of the Scheduled \/essel.
': Osmosis, blistering or electrolysis
l\/lanufacturing defects or design defects including latent defects

f lin-repaired damage claims if the Scheduled Vessel is subsequently deemed by us to be an actual
or constructive total loss during the insuring agreement period

§ Losses caused directly or indirectly by ice or freezing
Loss or damage caused intentionally by you and/or any member ofyour family.

Theft of the Scheduled Vessel and/or its equipment whilst on a trailer unless the Scheduled Vessel
is situate in a locked and fenced enclosure or marina and there is visible evidence of forcible entry
and/or removal made by tools, explosives electricity or chemicals

Your personal expenses or those of your family including but not limited to the cost of your own
labour, hotel or accommodation costs car rental and communication costs

Losses caused by delay in repairs and/or loss of use and/or enjoyment of the Scheduled Vessel
and/or its equipment

Loss and/or damage to sails, sail covers external canvases including but not limited to Bimini
`l'ops, arising from a named windstorm unless properly removed and stowed

Any loss of value of the Scheduled Vessel and/or its equipment as a result of repairs and/or
replacements being effected as a result ofany claim hereunder.

Damage existing prior to the inception date of this insuring agreement whether you are aware of
the same or otherwise

Loss or damage to the Scheduled \/essel and/or its equipment where you have abandoned the
Scheduled Vessel without damage which would have resulted in a payable claim hereunder.

Loss of or damage to the Scheduled Vessel as a result of any repair yard lien being enforced
including but not restricted to the arrest or detention of the Scheduled Vessel by any repair yard

The loss of or replacement of fuel or perishable goods that are on board the Scheduled \/essel at
the time of loss

Damage to the Scheduled Vessel's engines mechanical and electrical parts unless caused by an
accidental external event such as collision, impact with a erd or floating object grounding strand-
ing, ingestion of foreign object lightning strii<e or fire.

4. Coverage B. Third Party Liability

if a sum insured is shown under Section B of the insuring agreement declaration page we provide
coverage for any sum or sums which you or any other covered person become legally liable to pay and
shall pay as a result of ownership or operation of Scheduled \/essel.

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 16 of 49 PageiD 72

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risl<s 6

V\/e will settle or defend as we deem appropriate any claims or suits brought against you, using attorneys
of our choice where we deem necessary Our obligation to settle or defend all third party liability claims
under this insuring agreement ends when the amount we pay for damages investigation costs, legal
expenses and removal ofwreci< equals the sum insured under this section ofthe insuring agreement

The deductibles shown on the insuring agreement declaration page shall apply to each third party
liability claim.

Exclusions to Coverage B

Unless specifically agreed by us in writing and an additional premium paid Liability cover is not provided
for:

a Covered persons with regard to their liability to you, other covered persons, your spouse other
members of your family or persons who reside in your household

::, Your liability to other covered persons your spouse other members of your family or persons who
reside in your household

c Liability assumed by you under any contract or agreement

::. Liability which arises while the Scheduled Vessel is being transported on its own trailer or other-
wise except where the vessel is being hauled out or launched by a covered person

';:~ Fines or penalties imposed by any Government agency
f`_ Punitive or exemplary damages however described

: l_iabi|ity due to pollution by any substance whether it be gradual, or sudden and accidental except
as provided for in the Pollution Coverage Extension of this insuring Agreement.

intentional acts.

t Bodily injury or death benefits which are required to be or are covered by any State or Federal Act
or Statute or any other compensatory statute

Bodily injury or death benefit to any persons employed by a covered person, hired as crew or not

t Liability to persons being towed or to be towed or having been towed in the water or in the air,
from the time they commence to leave the Scheduled \/essel, until they are safely bacl< on board
other than that provided under limited extension of liability for watersl<iing detailed in Coverage 8
\/Vater Si<iing Coverage l_imitation of l_iability.

Liability to or for divers operating from the Scheduled Vessel, from the time they commence to
leave the Scheduled Vessel, until they are safely bac|< on board

Liability to fare paying passengers or passengers carried under charter.

rr: Liability for damage to any marine estuary, artificial or natural reef, living or dead coral or other
marine organisms caused by the vessel or its operators or passengers

l_oss or damage to any other vessel caused by the operation of the Scheduled Vessel in so far as
the same would have been covered under Section /-\ of this insuring agreement

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 17 of 49 PageiD 73

Policy CSRYP/171797 Endorsement 2 - Concept Specia| Risl<s 7

3 Liabilities medical expenses costs fees or any other related expense whatsoever arising out of
illness or injury in any way related to or caused by exposure to the sun or the sun's rays either
cumulatively or suddenly

Any claim arising from directly or indirectly caused by or associated with l-luman lmmunodeficiency
\/irus (HlV) or Lymphadenopathy Associated \/irus (LA\/) or the mutants derivatives or variations
thereof or in any way related to Acquired immune Denciency Syndrome or any syndrome or
condition ofa similar l<ind howsoever it may be named

Coverage B, Water Skiing Coverage Limitation of Liability

VVhilst the insured vessel is being used for water sl<iing, the third party liability limits relating to this
activity are reduced to:

Property damage US$ 0
Bodi|y injury US$ 0

Maximum any one incident US$ 0

These limits shall apply from the time any person or persons begin to leave the Scheduled Vessel, or
such activity commences and will continue until the person or persons are safely bacl< on board and
such activity ceases completely All other terms warranties conditions exclusions remain unaltered and
in effect save for exclusion ji<l above

Any amount recoverable hereunder shall form part of the maximum amount recoverable under
Section B Liability and within the Combined Single Limit.

Coverage B, Extension to include Crew Liability

Subject to our prior written agreement and your payment of an additional premium, we may at your
request extend this insuring agreement to cover any sum or sums you become legally liable to pay and
shall pay to hired crew resulting from injury, illness or death occurring whilst in the service of the
Scheduled \/essel.

The maximum amount recoverable in respect of crew liability claims shall be the amount shown on the
insuring agreement declaration page and shall form part of the maximum recoverable under Section B,
Third Party Liability and within the Combined Single Limit. /-\ll other terms warranties conditions and
exclusions remain unaltered and in effect save for exclusion iii and exclusion iii above

The deductible shown on the insuring agreement declaration page shall apply to each crew liability
claim.

Coverage B, Extension to include Commercial Passenger Liability

Subject to our prior written agreement and your payment of an additional premium, we may at your
request extend this insuring agreement to cover all sums which you become legally liable to pay and
shall pay to fare paying passengers or passengers carried under charter as a result ofyour ownership or
operation of the Scheduled \/essel.

\/\/e will settle or defend as we deem appropriate any claims or suits brought against you using attorneys
of our choice where we deem necessary The maximum amount recoverable in respect of Passenger

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 18 of 49 PageiD 74

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risks 8

Liability claims shall be the amount shown on the insuring agreement declaration page and shall form
part of the maximum recoverable under Section B, Third Party Liability and within the Combined Single
Limit

The deductible shown on the insuring agreement declaration page shall apply to each passenger liability
claim.

All other terms warranties conditions exclusions remain unaltered and in effect save for exclusion jmj
above

Coverage B, Extension to include Limited Pollution Coverage

lt is hereby noted and agreed that in consideration of the additional premiums charged herein and
notwithstanding exclusion jgj Coverage B Third Party l_iability, we agree to indemnify you for reasonable
costs incurred by you preventing or mitigating a pollution hazard or threat thereof resulting directly from
damage to the scheduled vessel, where coverage is afforded under this insuring agreement provided
always that such pollution hazard or threat thereof;

»;:, \/\/as sudden, unintentional and unexpected by you.
That the incident commenced during the period of this insuring agreement
lt became known to you within 72 hours of its commencement
i; Was reported to us in writing not later than seven days after having become known to you.

e Was not a result of your want of due diligence of that or your managers servants or agents to
prevent or mitigate such pollution hazard to threat thereof

`l'hese reasonable expenses must be incurred within one year from the commencement of the incident
giving rise to a claim hereunder. Any amount recoverable hereunder shall form part of the maximum
amount recoverable under Section B Liability and within the Combined Single l_imit.

5. Coverage C, Medical Payments

if a sum insured is shown under Section C of the insuring agreement declaration page we will pay reas-
onable medical and/or funeral expenses necessary due to accidental bodily injury or death of third
parties incurred whilst boarding leaving or onaboard the Scheduled Vessel insured under this insuring
agreement These expenses must be incurred within one year from the date of the accident and will
reduce any amount payable under Section B of this insuring agreement arising from the same occur-
rence.

This coverage will be in excess over any other applicable insurance

Any sum insured under this section is our maximum liability for all claims arising from any one event
regardless of the number of persons involved Any payment made by us under this section is not an
admission of liability for you or by us

The deductible shown on the insuring agreement declaration page shall apply to each claim made under
this section of the insuring agreement

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 19 of 49 PageiD 75

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks 9

Exclusions to Coverage C
V\/e do not provide medical payment coverage for:

_.-. Covered persons their spouses family or other persons who reside with them. Employees of
covered persons or anyone that is or should be covered under a State or Federal Act or Statute

- Responsibility assumed under any contract or agreement
c Anyone injured whilst the Scheduled Vessel is being transported hauled out or launched
Trespassers on the Scheduled Vessel,

~ Anyone to or for whom benefits are payable under any State or Federal Workers Compensation
Act including but not limited to State Workers Compensation Act, Federal Longshoreman's and
Harbour Workers Compensation Act or Federal jones Act.

6. Coverage D, Uninsured Boaters

if a sum insured is shown under Section D of the insuring agreement declaration page coverage is
provided in respect of sums which covered persons under this insuring agreement are legally entitled to
recover from a third party vessel owner or operator, but which cannot be recovered either because they
have no marine liability insurance and no realisable assets or they cannot be identified such as a hit and
run operator,

We will also pay any medical expenses incurred by your lawful guests and invitees (including members of
your family) as a result ofany such incident giving rise to claim under this section

The deductible shown on the insuring agreement declaration page shall apply to each claim made under
this section ofthe insuring agreement

The sum insured in respect of this coverage is our maximum liability for all uninsured boater claims
regardless of the number of people involved and the number ofclaims made

Exclusions to Coverage D
V\/e do not provide coverage for:
Claims settled without our prior written consent
Loss due to an uninsured vessel which is a Government vessel,
ii Loss due to a vessel owned and/or operated by a covered person
Loss where no physical damage to the Scheduled \/essel exists evidencing collision
Any loss or damage otherwise recoverable under this insuring agreement
' Bodily injury, illness or death ofany covered person

»'; Any loss otherwise excluded by any provision of this insuring Agreement.

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 20 of 49 PageiD 76

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks 10

7. Coverage E, Trailer

if a sum insured is shown under Section E of the insuring agreement declaration page we provide
coverage for accidental physical loss of or damage to the trailer provided it is used exclusively for the
transportation ofthe Scheduled Vessel insured under this insuring agreement up to the sum insured

Claims will be paid up to the limit of the sum insured on the basis of the actual cost of repairing or
replacing the trailer with a trailer of like kind and value Depreciation due to age and wear and tear will
be taken into account in calculating claims under this insuring agreement

Reasonable expenses incurred by you in attempting to minimise or mitigate a loss covered by this
insuring agreement will be paid by us whether successful or not. `l'hese will be paid in addition to the
sum insured under Section E without application of the insuring agreement deductible Our maximum
liability for such expenses is 50% of the sum insured under Section E.

The deductible shown on the insuring agreement declaration page shall apply to each claim under the
insuring agreement except for claims for actual or constructive total loss of trailer and claims for
expenses incurred in attempting to avoid or minimise a loss covered by the insuring agreement

A deductible of 10% of the agreed value of the Scheduled Vessel trailer shall apply to each theft loss
including total loss of the trailer. l-lowever a deductible of 5% of the agreed value of the trailer shall apply
to each theft loss including total loss provided the scheduled trailer is stored in a commercial storage
yard or marina that provides 24 hour security

Exclusions to Coverage E

Damages sustained by the trailer whilst the Scheduled Vessel is being transported over land more
than 250 miles from the normal place of storage unless specifically agreed by us in writing and an
additional premium paid

l_osses due to wear and tear, gradual deterioration, lack of maintenance weathering, insects
mould animal or marine life

l\/larring, scratching or denting.
Manufacturing defects or design defects including latent defects
Tyre damage
f l_osses due to exceeding manufacturers maximum load or speed specifications

~;~; Your personal expenses or those of your family including but not limited to, cost of your own
labour, hotel or accommodation costs car rental, communication costs

Theft of the trailer unless the trailer is stolen from a locked and fenced enclosure or marina and
there is visible evidence of forcible entry or removal made with tools explosives electricity or
chemicals

8. Coverage l'-`, Personal Property

if a sum insured is shown under Section F of the insuring agreement declaration page we will cover
direct physical loss or damage to personal property from any accidental cause whilst property is

 

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 21 of 49 PageiD 77

Policy CSRYP/171797 Endorsement 2 ' Concept Special Risks 11

onboard being loaded onto, or unloaded from the Scheduled \/essel. Our maximum liability in respect
of all claims arising from one event is the amount of the sum insured and our maximum liability for any
one item, pair or set is US$ 0.

Flshing gear and tackle unless permanently affixed to the Scheduled \/essel, is deemed personal
property

Claims will be settled on the basis ofactual cash value of personal property, less the insuring agreement
deductible and any claim made hereunder shall be adjusted in accordance with general principles of
average V\/here the sum insured is less than the overall actual cash value of the covered property
situate on the Scheduled Vessel, we will only pay claims in the ratio that such sum insured bears to the
overall cash value of the covered property situate on the Scheduled Vessel at the time of the covered
loss

Exclusions to Coverage F
We will not cover loss or damage to or in respect of;

l\/ioney, jewellery, watches travellers cheques or any form of paper of value furs china, glass
silverware, antiques, collectibles or computer software

Fishing gear or tackle which is permanently affixed to the Scheduled \/essel, unless the Scheduled
Vessel insured hereunder shall become an actual or constructive total loss due to a covered loss

Food and/or perishable items including any type of fuel.
V\/e will not cover losses due to:

. VVear and tear, gradual deterioration inherent vice corrosion, damage due to changes in humidity
or temperature or mechanical or electrical failure

Breakage of articles of a brittle nature unless caused by the Scheduled Vessel being stranded
sunk, burnt on fire or in collision or by stress of weather, burglars or thieves

l_oss of water¢skis or diving equipment unless as a result of fire or theft following forcible entry, or
a total loss of the Scheduled \/essel.

::i Theft and or damage caused by theft unless there is visible evidence of forcible entry and removal
made by tools explosives electricity or chemicals

9. General Conditions & Warranties

lt is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this
insuring agreement Breach ofthis warranty will void this insuring agreement from its inception

;, This insuring agreement incorporates in full your application for insurance and together with any
endorsements issued herein, constitutes the entire contract between us At your request various
provisions of this insuring agreement may be varied by us but only by our prior written agreement

c This insuring agreement does not cover any loss or damage which occurs after its expiration
However, if you have been at sea in the Scheduled \/essel for at least 24 hours and this insuring
agreement expires other than due to cancellation, you may renew or reinstate the insuring
agreement at such time as the Scheduled Vessel arrives safely at its next port of call and for a

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 22 of 49 PageiD 78

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks ` 12

further 24 hours provided that you contact us during that 24 hours and make the necessary
arrangements as may be required by us to renew or reinstate the insuring agreement

i:\ This insuring agreement may be cancelled by either you or us at any time subject to 10 days prior
written notice if it is cancelled by us, we will pay you a pro rata return of premium if it is cancelled
by you, we shall pay you a short rate return of premium calculated as pro rata less 10%. However if
a reduced premium has been charged in consideration of a period of lay up, or an earned
premium in respect of an agreed extended voyage the return premium will be calculated based
upon the actual activity ofthe Scheduled Vessel, and then pro rata or short rate applied Cance|la-
tions due to sale of the Scheduled Vessel or non-payment of premium, or non-payment of
premium instalment to a premium financier are deemed cancellations by you. All policy fees are
deemed earned at the inception ofthe policy

if you sell or pledge the Scheduled \/essel or otherwise transfer ownership in part or in full, or give
up possession of the Scheduled \/essel, whether actual or otherwise this insuring agreement is
immediately cancelled by your action unless you have our prior written agreement to the contrary

' in the event of an actual and/or constructive and/or compromised total loss under this insuring
agreement the annual premium is deemed fully earned by us

§ if you have used a broker to effect coverage it is hereby agreed that your brokers or any substi-
tuted brokers (whether surplus line approved or otherwise), shall be deemed to be exclusively the
agents of you and not of us in any and all matters relating to, connected with or affecting this
insurance Any notice given or mailed by or on behalf of us to the said brokers in connection with
or affecting this insurance or its cancellation, shall be deemed to have been delivered to you,

~ \/\/e need not accept or pay for any property abandoned by you. At our option however we are
entitled to the salvage value of any property or equipment where we have settled a claim in full
under this insuring agreement in respect of such property or equipment

lt is warranted that covered persons must at all times comply with all laws and regulations
governing the use and or operation of the Scheduled \/essel. V\/e shall not be deemed to provide
cover or shall we be liable to pay any claim or provide any benefit hereunder to the extent that the
provision of such cover, payment of such claim or provision of such benefit would expose us to any
sanction, prohibition or restriction under United l\lations resolutions or the trade or economic
sanctions laws or regulations of the European Union, United l<ingdom or United States ofAmerica.

c if the Scheduled Vessel is Htted with fire extinguishing equipment then it is warranted that such
equipment is properly installed and is maintained in good working order. This includes the
weighing of tanks once a year, certification/tagging and recharging as necessary

if you give up your rights or our rights to recover damages from anyone who may be liable to you,
denying us the benefit of the right of recovery, payment of any admissible loss under this insuring
agreement shall be reduced by the amount we have been denied

This contract is null and void in the event of nondisclosure or misrepresentation of a fact or
circumstances material to our acceptance or continuance of this insurance No action or inaction
by us shall be deemed a waiver of this provision

V\/e will not pay for any loss resulting from i) radioactive contamination or nuclear reaction ii)
pollution or contamination by any substance (other than to the extent provided for under

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 23 of 49 PageiD 79

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks 13

extension of Section B limited pollution coverage) iii) war declared or not civil war, insurrection
rebellion revolution or the consequences of any of these iv) capture seizure arrest restraint or
detainment by any government power or authority lawful or otherwise

if we take steps to protect damaged or endangered property, this does not constitute acceptance
ofabandonment ofthat property by us or acceptance of any claim as may be covered hereunder.

-:i if any covered person has other insurance against risks covered by this insuring agreement then
this insurance shall be in excess over all other valid and collectible insurances.

s Unless we specifically agree in writing and the appropriate endorsement is issued this insurance
does not cover loss or liability incurred during a race or speed trial or during preparation for a race
or speed trial.

Unless we agree in writing to the contrary, if we request a survey ofthe Scheduled Vessel then it is
warranted that such survey is in existence prior to the effective date of this insurance and a copy
of the same must be received by us within 30 days of the effective date of this agreement if the
survey makes any recommendations with respect to the Scheduled \/essel, then it is warranted
that all such recommendations are completed prior to any loss giving rise to any claim hereunder,
by skilled workmen using fit and proper materials and that either:

The surveyor who carried out the survey certifies in writing that all recommendations have
been completed to his (the surveyor’s) satisfaction prior to any loss and/or claim

Or,

t The workmen/repair yard that carried out the said work and/or recommendations certifies in
writing that all recommendations have been completed prior to any loss and/or claim. Failure
to comply with this warranty will void this agreement from inception

l\|o suit or action on this insuring agreement for the recovery of any claim shall be sustainable in
any court of law or equity unless the Assured shall have fully complied with all the requirements of
this insuring agreement nor unless commenced within one (1) year from the date of the
happening or the occurrence out of which the claim arose provided that where such limitation of
time is prohibited by the laws of the state wherein this insuring agreement is issued then and in
that event no suit or action under this insuring agreement shall be sustainable unless commenced
within the shortest limitations permitted under the laws of such State

Where any term herein is referred to as a ‘warranty or where any reference is made herein to the
word ’warranted', the term shall be deemed a warranty and regardless of whether the same
expressly provides that any breach will void this insuring agreement from inception it is hereby
agreed that any such breach will void this policy from inception

'; \/\/here a |ay~up laid up period' has been specified within the declaration page it is warranted that
the Scheduled Vessel will not be used navigated or utilised in any manner whatsoever, during the
dates so specified ‘Use’ includes but is not restricted to, living on board the Scheduled \/essel.

a The Scheduled Vessel shall be valued at the agreed valuation shown on the declaration page or on
any endorsement thereto issued by us However the following items are subject to payment on the
basis of depreciated cash value less the applicable deductible Depreciated cash value means
replacement cost less the annual percentage factor ofdepreciation shown as follows:

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 24 of 49 PageiD 80

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks 14

. internal and/or external paints finishes gelcoat or other covering _10% per annum.
Bottom paint including but not limited to anti-foul or barrier coat finishes j 50% per annum.
Sails standing and running rigging _12.5% per annum.

internal and/or external protective covers canvas vinyl and other materials and their frames
- 20% per annum.

' internal and/or external upholstery, fabrics wall coverings carpets and rugs - 10% per
annum.

l\/lachinery including but not limited to engines generators water makers and waste systems
» 7% per annum.

Outboard l\/lotors » 20% per annum.

Outdrives, propellers shafts rudders struts couplings trim tabs, stabilisers _ 20% per
annum.

Batteries and solar charging panels ~ 20% per annum.

\ Electrical equipment including but not limited to internal and external appliances naviga-
tional aids depth sounders, winches pump motors and electric deck gear ~ 10% per
annum.

x l\/last and spars _ 5% per annum.
Stanchions and lifelines _10% per annum.
lnflatable tenders dinghies or life rafts _12.5% per annum.
l-lard FRP, composites, aluminium or wood tenders dinghies or life rafts _10% per annum.

The cost of dry docking and/or lay¢days shall be adjusted in accordance with the required time to
complete the repair of covered losses

However in no event shall the depreciation value be less than 20% of the replacement cost Reas-
onable labour costs to repair or replace the damaged items following a recoverable claim shall be
payable in full subject always to the applicable deductible

if the hull is made in whole or in part of plywood fibreglass metal or other material of similar
nature its repair shall be made by applying suitable patches to the damaged hull area in accord-
ance with generally accepted good repair practice `l'his insuring agreement does not cover the
cost or expense of painting or impregnating colour beyond the immediate damaged area or areas

, We have the right to either pay you the reasonable costs of repairs ofyour vessel or we will declare
your vessel a constructive total loss. Where we have paid the agreed value of your vessel to you as
a result of our declaring the Scheduled Vessel a constructive total loss you will, at our request
transfer title to the Scheduled \/essel either to us or to our designated or named nominee VVe will
provide you with the option to retain title to the Scheduled Vessel should you match or better the
highest bid to purchase the vessel that we receive We may offset any claim payment due to you
against such sum due should you retain title to the Scheduled \/essel in accordance with the

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 25 of 49 PageiD 81

Policy CSR\/P/171797 Endorsement 2 ' Concept Special Risks 15
above

lt is warranted that the Scheduled Vessel will be operated only by covered persons However, in
the event of an incident occurring when the vessel is being operated by any person other than a
covered person that may give rise to a claim under this insurance you have a period of seven days
following such an incident to submit details of the operator for retroactive approval by under-
writers Such approval not to be unreasonably withheld

. V\/here you are entitled to limit your liability to third parties the maximum recoverable under
Section 4 Coverage B, Third Party l_iability herein is the amount you become legally liable to pay or
the limit of coverage shown under SectionB of the insuring agreement declaration page
whichever is the lesser amount

‘ Where two or more insurers subscribe to this insurance their obligations are several and not joint
and are limited solely to the extent of their individual subscriptions The insurers in such circum-
stances are not responsible for the subscription of any co subscribing insurer who for any reason
does not satisfy all or part of its obligations hereunder.

10. Your Duties In The Event Of A Loss

immediately take all possible steps to minimise the loss and protect the Scheduled Vessel from
further loss. Failure to do so may invalidate your insurance coverage or reduce the amount of any
claim hereunder.

Within 30 days of a loss giving rise to any claim hereunder give us written notification of the loss
and its circumstances this term is a condition precedent to our liability hereunder.

Comply with any reasonable request made ofyou, by us with regard to the loss
Advise the Police, Coast Guard or any appropriate authority of the loss and its circumstances
Give us an opportunity to examine the damaged property before it is repaired or discarded

Submit a claim form and/or statement describing the loss together with two estimates of repair
cost and/or records to substantiate the amount of the loss

. l\leither assume obligation nor admit liability without our written permission to do so.
immediately forward to us any legal papers or notices received in connection with the loss

l Cooperate with us in the investigation defence or settlement of any loss and agree to be
examined under oath ifwe so request

‘ Allow examination by physicians of our choice
Assist us in obtaining copies of medical records and reports
Give us a notarised statement or statutory declaration if we so request

. Give us a proof of loss and discharge of liability once the amount of the claim under this insuring
agreement has been agreed with you.

1 Preserve any right of recovery from others When we pay a loss your right to recover becomes
ours up to the amount of our payment together with any legal fees and expenses You must also

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 26 of 49 PageiD 82

Policy CSRYP/171797 Endorsement 2 - Concept Special Risks 16

co-operate with us to recover the losses we may pay Any amounts recovered from others belong
to us up to the amount ofour payment together with any legal fees and expenses

11. Service Of Suit, Choice Of Law And Forum

lt is hereby agreed that any dispute arising hereunder shall be adjudicated according to Wel|
established, entrenched principles and precedents of substantive United States Federal
Admiralty law and practice but where no such well established, entrenched precedent exists,
this insuring agreement is subject to the substantive laws of the State of New York.

lt is also hereby agreed that any dispute arising hereunder shall be subject to the exclusive jurisdiction
of the Federa| courts of the United States of America, in particular, the Federal District court within which
you the Assured resides or the Federal District court within which your insurance agent resides

lt is further agreed that:
the Assured may serve process upon any senior partner in the firm of:

l\/lendes & l\/lount Ll_P
750 7th Avenue
NewYork, NY10019

and that in any suit instituted against any one of them upon this contract the Underwriters will
abide by the Hnal decision of the Court or any Appellate Court in the event ofan appeal.

: The above named are authorised and directed to accept service of process on behalf of Under-
writers in all such suits and/or upon request of the Assured to give written undertaking to the
Assured that they will enter a general appearance upon the Underwriter’s behalf in the event such
a suit shall be instituted

; Further, pursuant to any Statute of any State `l'erritory or District of the United States of America
which makes provision therefore Underwriters hereby designate the Superintendent Commis-
sioner or Directors of insurance or any other officer specified for that purpose in the statute or his
successor or successors in office (The Officer) as their true and lawful attorney upon whom may be
served any lawful process in any action suit or proceeding instituted by or on behalf of the
Assured or any beneficiary hereunder arising out of this contract of insurance and hereby desig-
nates the above named as the person to whom the Officer is authorised to mail such process or
true copy thereof

 

`l'his wording is the property of Concept Special Risks Ltd and may not be reproduced wholly or in part
by any means whatsoever without the express written permission of Concept Special Risks l_td.
Concept Special Risks l_td will seek legal redress from any person or persons found to have infringed
their copyright

 

 

 

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 27 of 49 PageiD 83
-- @)ncept Special Risks

Policy Schedule l

 

Policy Number: CSRYP/171797

Assured: PK Yacht Operations

Assured's Address: 900 Blue l\/lound Rd E
Haslet
T>< 76052
USA

Assured's Agent: l-lanham insurance Agency
27 Charlotte Street
Charleston
SC 29403

Scheduled Vessel: ECj i_uxe, 2001 89’ /-\rno Leopard with MTU twin 1800hp diesel engine
PLEASE SUPPLY

Period of Cover: from December 6, 2018 00.01 LST to December 6, 2019 00.01 l_ST

 

 

 

Cover and Respective Insured Limits:

 

D Uninsured Boaters
E Trai|er
F Personal Property

 

 

US$ 1,000,000
not covered
not covered

 

Section Sum insured Deductib|e
A Hu|l US$ 1,000,000 US$ 40,000
(l\iamed Windstorm Deductible) US$ 80,000
l\lonvEmergency Towing US$ 2,500 not applicable
B Third-Party Liability CSL US$ 1,000,000 US$ 500
C Medical Payments US$ 25,000 US$ 100

not applicable
not applicable
not applicable

 

 

 

ToialPremium: _

in the event of cancellation by the Assured minimum of 250/o of premium
deemed earned

Named Operators: Steven Helling' Keith Edward Hyatt
Laid Up Period: l\lone
Navigational Limits: V\/arranted that the Scheduled \/essel is confined to Florida - not to exceed

150 miles offshore

Concept Special Risks Ltd
+44(0) 1943 882 700 ' www.special-riskscom
Unity l-louse - 2 Station Court ' Station Road ' Guiseley ' LEEDS ~ LSZO SE\/ ' United Kingdom

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 28 of 49 PageiD 84

Policy Schedule CSRYP/171797 page 2 Concept Special Risks Ltd

Insuring Agreement Wording:
As per SYP/S/PPO

Additional Warranties, Terms and Conditions:
Vl/arranted that a minimum of two persons to be on board whenever the
Scheduled \/essel is navigating in order to assist with the safe operation of
the Scheduled \/essel.

Insurance Provider: Great La kes insurance SE
Loss Payee: Assu red
Signed: Tuesday December 18, 2018

 

 

For and on behalf of Participating Underwriters/lnsurers

 

Surplus lines insurers’ policy rates and forms are not approved by any Florida regulatory agency

 

 

 

For more information regarding Concept Special Risks l_td, policy wordings endorsement wordings
standard forms and frequently asked questions please see our website www.soecia!¢risi<scom.

 

Page(;i%§‘ifl:lQ'CV'OO~°"l‘l'A Docu"c‘&rliée§pi§l$€la‘i’i¥i§i<éw Pa@e M.§Be&f$&l@.§<§ui<

3)

e)

8)

PR|VATE AND PLEASURE YACHT lNSURlNG AGREEMENT

1. DEF|N|T|ONS

'You and your' refer to the insured named on the declaration page and any person Who possesses any
legal or beneficial interest in any corporation, trust or entity either declared as the owner of the
Scheduled Vessel or as an additional assured

'We, us and our' refer to the insurers named on the declaration page or accompanying schedule of
insurers

'Covered person' means you, and/or any person detailed on your application form which has been
submitted by you and approved by us provided that person has been declared to us as an operator of
the Scheduled Vessel.

'Scheduled Vessel' means the vessel described on the declaration page including machinery, electrical
equipment sails masts, spars, rigging and all other equipment normally required for the operation and
maintenance of the vessel and situate on the Scheduled Vessel, which would normally be sold with the
vessel. This does not include spare parts of the Scheduled Vessel, the Scheduled Vessel's life raft tender
or dinghy, unless the same has been declared on the declaration page nor does it include any items
being stored on premises other than on-board the Scheduled Vessel.

'Trailer' refers to the Scheduled Vessel's trailer, used exclusively for that purpose

Words of a masculine gender are deemed to encompass the female gender and vice versa. Words in the
singular are deemed to encompass the plural and vice versa

‘Navigational limits' means all waters as limited and shown on the declaration page unless mutually
agreed by us and amended in writing

'Salvage charges’ means those reasonable charges and expenses which are incurred by you if necessary
to prevent damage injury or loss of life or to prevent or minimise any further loss or damage covered by
Section A of your insuring agreement

’Deductible' is the first amount of any claim, which must be paid by you. if a deductible is applicable to
any section of your insuring agreement the amount Will be shown on the declaration page and this
amount will be deducted from the amount payable on each admissible claim.

'Bodily injury/property damage’ means bodily injury or property damage occurring during the period of
this insuring agreement arising from ownership and/or use of the Scheduled Vessel.

'Seaworthy' means fit for the Scheduled Vessel's intended purpose Seaworthiness applies not only to
the physical condition of the hull, but to all its parts equipment and gear and includes the responsibility
of assigning an adequate crew. For the Scheduled Vessel to be seaworthy, it and its crew must be
reasonably proper and suitable for its intended use.

'Family' means any person related to you by blood marriage or adoption including wards and foster
children.

'Personal Property' means property purchased and owned by you, any covered person any member of
your family, provided that such property is situated on the vessel insured hereunder at the time of the
loss excluding any item that is deemed to be part of the Scheduled Vessel as defined in (d) above

SYP/S/PPO Page 1 of 14

 

Pag§za§i@if:lQ'CV'OOSff'/* Docu'i}§i"i§pi§il§&l§l 8&/$19 Page?°v?vi’ii§?»ecfa$fs'i<[§.§§.uk

n) ‘Race or speed trial' means any event involving speed and/or of a competitive nature including but not
limited to, Regattas and/or Rallies. 'Preparing for a race or speed trial' means any navigation of the
vessel necessary to ensure eligibility of either you or your vessel to participate in a race or speed trial.

o) 'Named Windstorm’ damage is damage relating to or resulting from a named windstorm or any
numbered tropical weather pattern from the time the named windstorm or numbered tropical weather
pattern impacts the area and until 72 hours later. The area of the named windstorm or tropical weather
pattern is an area encompassed by a circle of radius not exceeding 150 nautical miles from the path of
the storm's forward travel.

p) lDivers' means any person using underwater artificial breathing apparatus and/or submersible
mechanical or electrical device including but not limited to, Submarines, Diving Bells and/or Diving Suits.

q) 'Operate, Operation, Operating’ means to navigate or to be in physical control of or to be at the helm of
the Scheduled Vessel.

r) 'Sinking' means when the vessel has sunk as far as is physically possible for the vessel to sink, and is
totally submerged underwater.

s) 'Constructive' or 'Compromised' Total Loss means where we determine that either the reasonable cost of
repairs exceed the sum insured or where the net value being the sum insured less the residual value of
the Scheduled Vessel, is exceeded by or in our opinion is likely to be exceeded by the reasonable cost of
repairs

t) 'Agreed Value’ means the sum insured under Section A of the insuring agreement declaration page or
any endorsement to the same

u) lCombined Single Limit' (CSL) means the maximum amount we will pay towards any sum or sums that
you or any other covered person become legally liable to pay and shall pay as a result of any one
accident or occurrence arising from your operation of the Scheduled Vessel. if the insuring agreement
declaration page shows multiple liability limits the maximum amount We Will pay in total in respect of
any one accident or occurrence or series of accidents or occurrences arising from a single event is
limited to the amount shown as the Combined Single Limit irrespective of the number of claims or
claimants arising from the said accident, occurrence or single event and in no circumstances shall there
be any aggregation of liability limits shown on the insuring agreement declaration page in excess of the
Combined Single Limit hereunder.

2. lNSURlNG AGREEMENT

This is a legally binding insurance contract between you and us incorporating in full the application form signed
by you. We will provide the insurance coverage described in this insuring agreement in return for payment to
us of the premium due and compliance by covered persons with the provisions conditions and warranties of
this insuring agreement

3. Cover_a_ge A. Hu||. Machinerv. Equipment and Dinghy
if a sum insured is shown for Section A of the insuring agreement declaration page We provide coverage for
accidental physical loss of, or accidental physical damage to the Scheduled Vessel which occurs during the
period of this insuring agreement and within the limits set out in the insuring agreement declarations page

subject to the insuring agreement provisions conditions warranties deductibles and exclusions

Reasonable expenses incurred by you in attempting to minimise or mitigate a loss incurred and covered by this
insuring agreement will be paid by us whether successful or not. These will be paid in addition to the sum

SYP/S/PPO Page 2 of 14

 

Pag§;?§ieif:lQ'CV'OO~°"l‘l'A Docu't&er€pi§li%Qiél§l£l%lz/SQ Page 3\iw9ii/.”§?)eéi°§igrf§lé?s.§3.ui<

insured under Sections A and F. Our maximum liability for these expenses is 50% of the sum insured under
Section A of this insuring agreement less the deductible shown under Sections A and F.

if a sum insured is shown for llNon Emergency Towing” on the insuring agreement declaration page this
represents the maximum amount per incident or event and for the duration of this policy, that We will pay in
respect of expenses incurred by you for such charges where the Scheduled Vessel is in no immediate danger,
but are incurred in good faith to prevent loss or damage to the Scheduled Vessel.

We will pay salvage charges incurred by you in pursuance of 'your duties in the event of a loss' as set out in
Section 10 of this insuring agreement up to the limit of the sum insured under Section A of this insuring
agreement less the deductible shown under Section A.

if the Scheduled Vessel shall come into collision with any other ship or vessel and you, in consequence thereof,
become legally liable to pay by way of damages to any other person or persons any amount not exceeding the
agreed value ofthe Scheduled Vessel hereby insured we will reimburse you such amount paid up to the agreed
value hereby insured less the deductible shown under Section A.

in no case shall the foregoing clause extend to cover any amount you become legally liable to pay in respect of
removal of obstructions under statutory powers or for injury or damages to Harbours Wharves Piers, Stages
and similar structures consequent on such collisions or in respect of the cargo or engagements of the insured
vessel or for loss of life or personal injury, or for loss of income value or otherwise of any other vessel or
person in no case shall our maximum liability exceed the sum insured hereunder.

The deductible shown under Section A of the insuring agreement declaration page shall apply to each claim
under the insuring agreement except for claims for actual and/or constructive and/or compromised total loss of
the Scheduled Vessel. in the event of loss or damage arising from a named windstorm the deductible detailed
below shall apply

Loss or damage to the Scheduled Vessel arising from a named or numbered windstorm shall be subject to a
deductible Which shall apply to all claims including actual and/or constructive and/or compromised total loss of
the insured vessel, equal to double the deductible as shown on the declaration page under Sections A and/or F
of the insuring agreement

Exclusions to Coverage A

Unless specifically agreed by us in writing and additional premium charged the following losses and/or damages
(whether incurred directly or indirectly) are not covered by this insuring agreement

a) Loss of or damage sustained by the Scheduled Vessel whilst being transported over land (whether by
trailer or other method of conveyance approved by us in writing), more than 250 miles from the normal
place of storage as disclosed within your application form.

b) Losses due to wear and tear, gradual deterioration lack of maintenance inherent vice weathering,
insects mould, animal and marine life

c) l\/larring, scratching or denting ofthe hull and/or equipment of the Scheduled Vessel.

d) Osmosis, blistering or electrolysis.

e) i\/lanufacturing defects or design defects including latent defects

f) Unrepaired damage claims if the Scheduled Vessel is subsequently deemed by us to be an actual or

constructive total loss during the insuring agreement period

g) Losses caused directly or indirectly by ice or freezing

SYP/S/PPO Page 3 Of 14

 

 

Pagé;f‘<§ieif:lQ'CV'OO~°°M'A DOCU'ESHE€Gpi§B%Qiél§£%iz/SQ Page Wi/.‘§?>eéi°aflgrfdi?s.§§.ui<

r)

Loss or damage caused intentionally by you and/or any member of your family,

Theft of the Scheduled Vessel and or its equipment whilst on a trailer unless the Scheduled Vessel is
situate in a locked and fenced enclosure or marina and there is visible evidence of forcible entry and or
removal made by tools, explosives electricity or chemicals

Your personal expenses or those of your family including but not limited to the cost of your own labour,
hotel or accommodation costs car rental and communication costs

Losses caused by delay in repairs and/or loss of use and/or enjoyment of the Scheduled Vessel and/or
its equipment

Loss and/or damage to sails, sail covers external canvases including but not limited to Bimini Tops,
arising from a named Windstorm unless properly removed and stowed

Any loss of value of the Scheduled Vessel and/or its equipment as a result of repairs and/or
replacements being effected as a result of any claim hereunder.

Damage existing prior to the inception date of this insuring agreement Whether you are aware of the
same or otherwise

Loss or damage to the Scheduled Vessel and/or its equipment where you have abandoned the
Scheduled Vessel without damage which would have resulted in a payable claim hereunder.

Loss of, or damage to the Scheduled Vessel as a result of any repair yard lien being enforced including
but not restricted to the arrest or detention of the Scheduled Vessel by any repair yard.

The loss of or replacement of fuel or perishable goods that are on board the Scheduled Vessel at the
time of loss

Damage to the Scheduled Vessel's engines mechanical and electrical parts unless caused by an

accidental external event such as collision, impact with a fixed or floating object grounding stranding,
ingestion of foreign object lightning strike or fire

4. Coverage B. Third Party Liability

if a sum insured is shown under Section B of the insuring agreement declaration page we provide coverage for
any sum or sums which you or any other covered person become legally liable to pay and shall pay as a result of
ownership or operation of the Scheduled Vessel.

We Will settle or defend as We deem appropriate any claims or suits brought against you, using attorneys of our
choice where we deem necessary Our obligation to settle or defend ali third party liability claims under this
insuring agreement ends When the amount We pay for damages investigation costs legal expenses and
removal of wreck equals the sum insured under this section of the insuring agreement

The deductibles shown on the insuring agreement declaration page shall apply to each third party liability claim.

SYP/S/PPO Page 4 Of 14

 

 

Pagse€irlg-Cv-OOSM-A Docuesit@pi§iaiaieiie PageSaii>f43eciaiieif>§9

w.s is s o.uk

Exclusions to Coverage B

Unless specifically agreed by us in Writing and an additional premium paid Liability cover is not provided for:

al

Covered persons with regard to their liability to you, other covered persons your spouse other
members ofyour family or persons who reside in your household

Your liability to other covered persons your spouse other members of your family or persons who
reside in your household

Liability assumed by you under any contract or agreement

Liability Which arises While the Scheduled Vessel is being transported on its own trailer or otherwise
except Where the vessel is being hauled out or launched by a covered person

Fines or penalties imposed by any Government agency
Punitive or exemplary damages however described

Liability due to pollution by any substance whether it be gradual, or sudden and accidental except as
provided for in the Pollution Coverage Extension of this insuring Agreement.

intentional acts

Bodily injury or death benefits which are required to be or are covered by any State or Federal Act or
Statute or any other compensatory statute

Bodily injury or death benefit to any persons employed by a covered person hired as crew or not.

Liability to persons being towed or to be towed or having been towed in the Water or in the air, from
the time they commence to leave the Scheduled Vessel, until they are safely back on board other than
that provided under limited extension of liability for Water-skiing detailed in Coverage B Water Skiing
Coverage Limitation of Liability

Liability to or for divers operating from the Scheduled Vessel, from the time they commence to leave the
Scheduled Vessel, until they are safely back on board.

Liability to fare paying passengers or passengers carried under charter.

Liability for damage to any marine estuary, artificial or natural reef, living or dead coral or other marine
organisms caused by the vessel or its operators or passengers

Loss or damage to any other vessel caused by the operation of the Scheduled Vessel in so far as the
same Would have been covered under Section A of this insuring agreement

Liabilities, medical expenses costs fees or any other related expense whatsoever arising out of illness or
injury in any way related to or caused by exposure to the sun or the sun's rays either cumulatively or
suddenly

Any claim arising from directly or indirectly caused by or associated With Human lmmunodeficiency Virus
(HlV) or Lymphadenopathy Associated Virus (LAV) or the mutants derivatives or variations thereof or in
any Way related to Acquired immune Deficiency Syndrome or any syndrome or condition of a similar
kind howsoever it may be named

SYP/S/PPO Page 5 Of 14

 

pag&a§feiflg'@“'°°g“f'/* Docu'i?§ll£§pi'§ll%§i§ fsi/519 Page Sifvi)ii.‘§%eci’§igrfslf§.?t?.ui<

Coverage B. Water Skiing Coverage Limitation of Liabilitv

Whilst the insured vessel is being used for water skiing, the third party liability limits relating to this activity are
reduced to:

Property damage US $10,000

Bodily injury US $10,000

Maximum any one incident US $20,000

These limits shall apply from the time any person or persons begin to leave the Scheduled Vessel, or such
activity commences and Will continue until the person or persons are safely back on board and such activity
ceases completely All other terms Warranties, conditions exclusions remain unaltered and in effect save for
exclusion k) above

Any amount recoverable hereunder shall form part of the maximum amount recoverable under Section B
Liability and within the Combined Single Limit

Coverage B. Extension to include Crew Liabilitv

Subject to our prior Written agreement and your payment of an additional premium, We may at your request
extend this insuring agreement to cover any sum or sums you become legally liable to pay and shall pay to hired
crew resulting from injury, illness or death occurring whilst in the service of the Scheduled Vessel.

The maximum amount recoverable in respect of crew liability claims shall be the amount shown on the insuring
agreement declaration page and shall form part of the maximum recoverable under Section B, Third Party
Liability and within the Combined Single Limit. All other terms warranties conditions exclusions remain
unaltered and in effect save for exclusion i) and j) above

The deductible shown on the insuring agreement declaration page shall apply to each crew liability claim.
Coverage B. Extension to include Limited Po|lution Coverage

lt is hereby noted and agreed that in consideration of the additional premiums charged herein and
notwithstanding exclusion (g) Coverage B Third Party Liability we agree to indemnify you for reasonable costs
incurred by you preventing or mitigating a pollution hazard or threat thereof resulting directly from damage to
the scheduled vessel, where coverage is afforded under this insuring agreement provided always that such
pollution hazard or threat thereof:

a) Was sudden unintentional and unexpected by you.

b) That the incident commenced during the period ofthis insuring agreement

c) lt became known to you within 72 hours of its commencement

d) Was reported to us in Writing not later than seven days after having become known to you.

e) Was not a result of your Want of due diligence or that or your managers servants or agents to

prevent or mitigate such pollution hazard to threat thereof.
These reasonable expenses must be incurred within one year from the commencement of the incident giving

rise to a claim hereunder. Any amount recoverable hereunder shall form part of the maximum amount
recoverable under Section B Liability and Within the Combined Single Limit

SYP/8/PPO Page 6 Of 14

 

CaSe 4219-CV-00344-A DOCUIP eni 6 l 19 P 35 f 49 P D 91
Page 7 of14 rPoncept Eb§giacl§{ios ly age wvii)w. specia a€ll%s s. co. uk

5. Coverage C. Medical Pavments

if a sum insured is shown under Section C of the insuring agreement declaration page we will pay reasonable
medical and/or funeral expenses necessary due to accidental bodily injury or death of third parties incurred
whilst boarding leaving or on-board the Scheduled Vessel insured under this insuring agreement These
expenses must be incurred within one year from the date of the accident and will reduce any amount payable
under Section B of this insuring agreement arising from the same occurrence

This coverage will be in excess over any other applicable insurance

Any sum insured under this section is our maximum liability for all claims arising from any one event regardless
of the number of persons involved. Any payment made by us under this section is not an admission of liability
for you or by us

The deductible shown on the insuring agreement declarations page shall apply to each claim made under this
section of the insuring agreement

Exclusions to Coverage C

We do not provide medical payment coverage for:

a) Covered persons their spouses family or other persons Who reside with them. Employees of covered
persons or anyone that is or should be covered under a State or Federal Act or Statute

b) Responsibiiity assumed under any contract or agreement

c) Anyone injured whilst the Scheduled Vessel is being transported hauled out or launched.

d) Trespassers on the Scheduled Vessel.

e) Anyone to or for whom benefits are payable under any State or Federal Workers Compensation Act

including but not limited to State Workers Compensation Act Federal Longshoreman's and Harbour
Workers Compensation Act or Federal jones Act.

6. Coverage D. Uninsured Boaters

if a sum insured is shown under Section D of the insuring agreement declaration page coverage is provided in
respect of sums which covered persons under this insuring agreement are legally entitled to recover from a
third party vessel owner or operator, but which cannot be recovered either because they have no marine
liability insurance and no realisable assets or they cannot be identified such as a hit and run operator.

We Will also pay any medical expenses incurred by your lawful guests and invitees (including members of your
family) as a result ofany such incident giving rise to claim under this section

The deductible shown on the insuring agreement declaration page shall apply to each claim made under this
section of the insuring agreement

The sum insured in respect of this coverage is our maximum liability for all uninsured boater claims regardless
of the number of people involved and the number of claims made

SYP/S/PPO Page 7 of 14

 

Pag£ia§feif:lg'CV'OO?°‘l‘l'/* Docu't‘i§r'i§e@pi§ii§€lacliil?<,félg Page 3v9vai§?>eci§i‘9%l<[§.?§.ui<

Exclusions to Coverage D
We do not provide coverage for:

a) Claims settled without our prior written consent

b) Loss due to an uninsured vessel which is a Government vessel.

c) Loss due to a vessel owned and/or operated by a covered person

d) Loss where no physical damage to the Scheduled Vessel exists evidencing collision,
e) Any loss or damage otherwise recoverable under this insuring agreement

f) Bodily injury, illness or death of any covered person

g) Any loss otherwise excluded by any provision of this insuring Agreement.

7. Coverage El Trai|er

if a sum insured is shown under Section E of the insuring agreement declaration page we provide coverage for
accidental physical loss of or physical damage to the trailer if it is used exclusively for the transportation of the
Scheduled Vessel insured under this insuring agreement up to the sum insured

Claims will be paid up to the limit of the sum insured on the basis of the actual cost of repairing or replacing the
trailer with a trailer of like kind and value Depreciation due to age and wear and tear will be taken into account
in calculating claims under this insuring agreement

Reasonable expenses incurred by you in attempting to avert or minimise a loss covered by this insuring
agreement Will be paid by us, whether successful or not These will be paid in addition to the sum insured
under Section E without application of the insuring agreement deductible Our maximum liability for such
expenses is the sum insured under Section E.

The deductible shown on the insuring agreement declaration page shall apply to each claim under the insuring
agreement except for claims for actual or constructive total loss of trailer and claims for expenses incurred in
attempting to avoid or minimise a loss covered by the insuring agreement

A deductible of 10% of the agreed value of the Scheduled Vessel trailer shall apply to each theft loss including
total loss of the trailer, However a deductible of 5% of the agreed value of the trailer shall

apply to each theft loss including total loss provided the scheduled trailer is stored in a commercial storage
yard or marina that provides 24 hour security

Exclusions to Coverage E

a) Damages sustained by the trailer whilst the Scheduled Vessel is being transported over land more than
250 miles from the normal place of storage unless specifically agreed by us in writing and an additional
premium paid.

b) Losses due to wear and tear, gradual deterioration lack of maintenance weathering, insects mould
animal or marine life

c) l\/larring, scratching or denting.

SYP/8/PPO Page 8 of 14

 

Pag§;ga§ieif:lQ'CV'OO~°’ff'/* Docu'ESHi§pi§il%§i§lBiifsi~</SW Page 3viv9li.4$%ecfi’a"i_f_<,' S.?§.ui<

d) l\/lanufacturing defects or design defects including latent defects

e) Tyre damage

f) Losses due to exceeding manufacturers maximum load or speed specifications

g) Your personal expenses or those of your family including but not limited to, cost of your own labour,

hotel or accommodation costs car rental, communication costs.

h) Theft of the trailer unless the trailer is stolen from a locked and fenced enclosure or marina and there is
visible evidence of forcible entry or removal made With tools explosives electricity or chemicals

8. Coverage F. Personal Propertv

if a sum insured is shown under Section F of the insuring agreement declaration page we will cover direct loss
or damage to personal property from any accidental cause whilst property is onboard, being loaded onto, or
unloaded from the Scheduled Vessel. Our maximum liability in respect of all claims arising from one event is the
amount of the sum insured and our maximum liability for any one item,

pair or set is US$1,000.

Fishing gear and tackle unless permanently affixed to the Scheduled Vessel, is deemed personal property

Claims will be settled on the basis of actual cash value of personal property less the insuring agreement
deductible and any claim made hereunder shall be adjusted in accordance with general principles of average
Where the sum insured is less than the overall actual cash value of the covered property situate on the

Scheduled Vessel, we will only pay claims in the ratio that such sum insured bears to the overall cash value of
the covered property situate on the Scheduled Vessel at the time of the covered loss

Exclusions to Coverage F

We Will not cover loss or damage to or in respect of

a) l\/loney jewellery, watches travellers cheques or any form of paper of value furs china, glass
silverware, antiques, collectibles or computer software

b) Fishing gear or tackle which is permanently affixed to the Scheduled Vessel, unless the Scheduled Vessel
insured hereunder shall become an actual or constructive total loss due to a covered loss

c) Food and or perishable items including any type of fuel
We Will not cover losses due to:

a) Wear and tear, gradual deterioration inherent vice corrosion damage due to changes in humidity or
temperature or mechanical or electrical failure

b) Breakage of articles of a brittle nature unless caused by the Scheduled Vessel being stranded sunk,
burnt on fire or in collision or by stress of weather, burglars or thieves

c) Loss of Water-skis or diving equipment unless as a result of fire or theft following forcible entry or a
total loss of the Scheduled Vessel.

SYP/8/PPO Page 9 of 14

 

 

Page (31%8 0e144:19- cv- -0-0344 A Documtent 6 tFéngc%£?/[Qljw Page 38 WofW 49

d)

Cl)

h)

oncep pecia(ig-el ris 59 co. uk

Theft and or damage caused by theft unless there is visible evidence of forcible entry and removal made
by tools explosives electricity or chemicals

9. Genera| Conciitions & Warranties

lt is warranted that the Scheduled Vessel shall be used solely for private and pleasure purposes and will
not be used for Charter, hire lease or any other commercial activity

lt is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this insuring
agreement Breach of this warranty will void this insuring agreement from its inception

This insuring agreement incorporates in full your application for insurance and together with any
endorsements issued herein constitutes the entire contract between us At your request various
provisions of this insuring agreement may be varied by us but only by our prior Written agreement

This insuring agreement does not cover any loss or damage which occurs after its expiration However,
if you have been at sea in the Scheduled Vessel for at least 24 hours and this insuring agreement expires
other than due to cancellation you may renew or reinstate the insuring agreement at such time as the
Scheduled Vessel arrives safely at its next port of call and for a further 24 hours provided that you
contact us during that 24 hours and make the necessary arrangements as may be required by us to
renew or reinstate the insuring agreement

This insuring agreement may be cancelled by either you or us at any time subject to 10 days prior
Written notice if it is cancelled by us We Will pay you a pro rata return of premium. if it is cancelled by
you, we shall pay you a short rate return of premium calculated at pro rata less 10%. However if a
reduced premium has been charged in consideration of a period of lay up or an earned premium in
respect of an agreed extended voyage the return premium will be calculated based upon the actual
activity of the scheduled vessel, and then pro rata or short rate applied Cancellations due to sale of the
scheduled vessel or non-payment of premium, or non-payment of premium instalment to a premium
financier are deemed cancellations by you. All policy fees are deemed earned at the inception of the

policy

if you sell or pledge the Scheduled Vessel or otherwise transfer ownership in part or in full, or give up
possession of the Scheduled Vessel, whether actual or otherwise this insuring agreement is immediately
cancelled by your action unless you have our prior Written agreement to the contrary

in the event of an actual and/or constructive and/or compromised total loss under this insuring
agreement the annual premium is deemed fully earned by us

if you have used a broker to effect coverage it is hereby agreed that your brokers or any substituted
brokers (whether surplus line approved or otherwise), shall be deemed to be exclusively the agents of
you and not of us in any and all matters relating to, connected with or affecting this insurance Any
notice given or mailed by or on behalf of us to the said brokers in connection with or affecting this
insurance or its cancellation shall be deemed to have been delivered to you,

We need not accept or pay for any property abandoned by you. At our option however we are entitled
to the salvage value of any property or equipment Where we have settled a claim in full under this
insuring agreement in respect of such property or equipment

it is warranted that covered persons must at all times comply with all laws and regulations governing
the use and or operation of the Scheduled Vessel. We shall not be deemed to provide cover or shall we
be liable to pay any claim or provide any benefit hereunder to the extent that the provision of such
cover, payment of such claim or provision of such benefit Would expose us to any sanction prohibition

SYP/8/PPO Page 10 Of 14

 

Pag§:i“i$§filg'CV'OO‘°"l‘l'A Docum€§fi§epfi§§cfai/Sél<lsg Page givilvf§p§%gi$ls §§o.ui<

or restriction under United Nations resolutions or the trade or economic sanctions laws or regulations
of the European Union, United Kingdom or United States of America

k) if the Scheduled Vessel is fitted with fire extinguishing equipment then it is warranted that such
equipment is properly installed and is maintained in good working order. This includes the weighing of
tanks once a year, certification/tagging and recharging as necessary

l) if you give up your rights or our rights to recover damages from anyone Who may be liable to you,
denying us the benefit of the right of recovery payment of any admissible loss under this insuring
agreement shall be reduced by the amount we have been denied

m) This contract is null and void in the event of non-disclosure or misrepresentation of a fact or
circumstances material to our acceptance or continuance of this insurance No action or inaction by us
shall be deemed a Waiver of this provision

n) We Will not pay for any loss resulting from i) radioactive contamination or nuclear reaction ii) pollution
or contamination by any substance (other than to the extent provided for under extension of Section B
Limited Pollution Coverage) iii) war declared or not, civil war, insurrection rebellion revolution or the
consequences of any of these iv) capture seizure arrest restraint or detainment by any government
power or authority lawful or otherwise

o) if we take steps to protect damaged or endangered property this does not constitute acceptance of
abandonment of that property by us or acceptance of any claim as may be covered hereunder.

p) if any covered person has other insurance against risks covered by this insuring agreement then this
insurance shall be in excess over all other valid and collectible insurances.

q) Unless we specifically agree in writing and the appropriate endorsement is issued this insurance does
not cover loss or liability incurred during a race or speed trial or during preparation for a race or speed
trial.

r) Unless we agree in writing to the contrary if we request a survey of the Scheduled Vessel then it is

Warranted that such survey is in existence prior to the effective date of this insurance and a copy of the
same must be received by us within 30 days of the effective date of this agreement if the survey makes
any recommendations with respect to the Scheduled Vessel, then it is warranted that all such
recommendations are completed prior to any loss giving rise to any claim hereunder, by skilled
workmen using fit and proper materials and that either.

1) The surveyor who carried out the survey certifies in writing that all recommendations have been
completed to his (the surveyors) satisfaction prior to any loss and/or claim

Or,

2) The Workmen/repair yard that carried out the said Work and/or recommendations certifies in Writing
that all recommendations have been completed prior to any loss and/or claim.
Failure to comply With this warranty Will void this agreement from inception

s) No suit or action on this insuring agreement for the recovery of any claim shall be sustainable in any
court of law or equity unless the Assured shall have fully complied with all the requirements of this
insuring agreement nor unless commenced within one (1) year from the date of the happening or the
occurrence out of which the claim arose provided that where such limitation of time is prohibited by the
laws of the state wherein this insuring agreement is issued then and in that event no suit or action

SYP/S/PPO Page 11 Of 14

 

Case 4:19-cv-00344-A Document6 Filed0 /0_1{<19 Page 40 of 49 Paqe_i 96
Page 12 of14 Concept Specia Ris s www.specia-ris s.co.uk

under this insuring agreement shall be sustainable unless commenced within the shortest limitations
permitted under the laws of such State

t) Where any term herein is referred to as a 'warranty or where any reference is made herein to the word
'warranted’, the term shall be deemed a warranty and regardless of Whether the same expressly
provides that any breach Will void this insuring agreement from inception it is hereby agreed that any
such breach Will void this policy from inception

u) Where a lay-up 'laid up period’ has been specified Within the declaration page it is Warranted that the
Scheduled Vessel will not be used navigated or utilised in any manner whatsoever, during the dates so
specified lUse’ includes but is not restricted to, living on board the Scheduled Vessel.

v) The Scheduled Vessel shall be valued at the agreed valuation shown on the declaration page or on any
endorsement thereto issued by us However the following items are subject to payment on the basis of
depreciated cash value less the applicable deductible .Depreciated cash value means replacement cost
less the annual percentage factor of depreciation shown as follows;

i) internal and/or external paints finishes gelcoat or other covering - 10% per annum.

ii) Bottom paint including but not limited to anti-foul or barrier coat finishes- 50% per annum.

iii) Sails, standing and running rigging -12.5% per annum.

iv) internal and/or external protective covers canvas vinyl and other materials and their frames -
20% per annum.

v) internal and/or external upholstery fabrics wall coverings carpets and rugs - 10% per annum.

vi) l\/lachinery including but not limited to engines generators water makers and waste systems - 7%
per annum.

vii) Outboard l\/lotors - 20% per annum.

viii) Outdrives, propellers shafts rudders, struts, couplings trim tabs stabilisers - 20% per annum.

ix) Batteries and solar charging panels - 20% per annum.

x) Electrical equipment including but not limited to internal and external appliances navigational
aids depth sounders, winches pump motors and electric deck gear -10% per annum.

xi) l\/last and spars-S% per annum.

xii) Stanchions and lifelines -10% per annum.

xiii) lnflatable tenders dinghies or life rafts -12.5% per annum.

xiv) Harp FRP, composites, aluminium or wood tenders dinghies or life rafts -10% per annum.

The cost of dry docking and/or lay-days shall be adjusted in accordance with the required time to
complete the repair of covered losses

However in no event shall the depreciated value be less than 20% of the replacement cost. Reasonable
labour costs to repair or replace the damaged items following a recoverable claim shall be payable in full
subject always to the applicable deductible

lf the hull is made in whole or in part of plywood fibreglass, metal or other material of similar nature its
repair shall be made by applying suitable patches to the damaged hull area in accordance with generally
accepted good repair practice This insuring agreement does not cover the cost or expense of painting
or impregnating colour beyond the immediate damaged area or areas

w) We have the right to either pay you the reasonable costs of repairs of your vessel or we will declare your
vessel a constructive total loss Where we have paid the agreed value of your vessel to you as a result of
our declaring the Scheduled Vessel a constructive total loss you will, at our request transfer title to the
Scheduled Vessel either to us or to our designated or named nominee We will provide you with the
option to retain title to the Scheduled Vessel should you match or better the highest bid to purchase the

SYP/S/PPO Page 12 Of 14

 

 

Case 4:19-cv-00344-A Docum€nt 6 Fjled 05/01&19 Page 41 of 49 Paqe_i 97
Page 13 of14 oncept pecia Ris s www.specia-ris s.co.uk

vessel that we receive We may offset any claim payment due to you against such sum due should you
retain title to the Scheduled Vessel in accordance with the above

x) lt is warranted that the Scheduled Vessel Will be operated only by covered persons However, in the
event of an incident occurring when the vessel is being operated by any person other than a covered
person that may give rise to a claim under this insurance you have a period of seven days following
such an incident to submit details of the operator for retroactive approval by underwriters such
approval not to be unreasonably withheld

y) Where you are entitled to limit your liability to third parties the maximum recoverable under Section 4
Coverage B, third party liability herein is the amount you become legally liable to pay or the limit of
coverage shown under Section B of the insuring agreement declaration page whichever is the lesser
amount

z) Where two or more insurers subscribe to this insurance their obligations are several and not joint and
are limited solely to the extent of their individual subscriptions The insurers in such circumstances are
not responsible for the subscription of any co subscribing insurer who for any reason does not satisfy all
or part of its obligations hereunder.

10. Your Duties ln The Event Of A Loss

1) immediately take all possible steps to minimise the loss and protect the Scheduled Vessel from further
loss Failure to do so may invalidate your insurance coverage or reduce the amount of any claim
hereunder.

2) Within 30 days of a loss giving rise to any claim hereunder give us written notification of the loss and its

circumstances this term is a condition precedent to our liability hereunder.

3) Comply with any reasonable request made of you, by us with regard to the loss

4) Advise the Police, Coast Guard or any appropriate authority of the loss and its circumstances

5) Give us an opportunity to examine the damaged property before it is repaired or discarded

6) Submit a claim form and/or statement describing the loss together with two estimates of repair cost

and/or records to substantiate the amount of the loss

7) Neither assume obligation nor admit liability without our written permission to do so.
8) immediately forward to us any legal papers or notices received in connection with the loss
9) Cooperate with us in the investigation defence or settlement of any loss and agree to be examined

under oath if We so request
10) AlloW examination by physicians of our choice
11) Assist us in obtaining copies of medical records and reports
12) Give us a notarised statement or statutory declaration if we so request

13) Give us a proof of loss and discharge of liability once the amount of the claim under this insuring
agreement has been agreed with you.

SYP/S/PPO Page 13 of 14

 

Case 4:19-cv-00344-A Docum€nt6 ti:jled 05/01(<1$9 Page 42 of49 Paqe_i 98

Page14of14 oncep pecia Ris www.specia-ris s.co.uk

14) Preserve any right of recovery from others When we pay a loss your right to recover becomes ours up
to the amount of our payment together with any legal fees and expenses You must also co-operate
With us to recover the losses we may pay Any amounts recovered from others belong to us up to the
amount of our payment together with any legal fees and expenses

11. Service of Suit, Choice of Law And Forum

lt is hereby agreed that any dispute arising hereunder shall be adjudicated according to well established
entrenched principles and precedents of substantive United States Federal Admira|ty law and practice
but where no such well establishedl entrenched precedent exists this insuring agreement is subject to
the substantive laws of the State of New York.

lt is also hereby agreed that any dispute arising hereunder shall be subject to the exclusive jurisdiction of the
Federal courts of the United States of America , in particular, the Federal District court within which you the
Assured resides or the Federal District court within which your insurance agent resides

lt is further agreed that:
a) the Assured may serve process upon any senior partner in the firm of:

l\/lendes & l\/lount, LLP
750 7th Avenue
New York, NY10019

and that in any suit instituted against any one of them upon this contract the Underwriters will abide by
the final decision of the Court or any Appellate Court in the event ofan appeal.

b) The above named are authorised and directed to accept service of process on behalf of Underwriters in
all such suits and/or upon request of the Assured to give written undertaking to the Assured that they
will enter a general appearance upon the Underwriter’s behalf in the event such a suit shall be instituted

c) Further, pursuant to any Statute of any State Territory or District of the United States of America which
makes provision therefore Underwriters hereby designate the Superintendent, Commissioner or
Directors of insurance or any other officer specified for that purpose in the statute or his successor or
successors in office (The Officer) as their true and lawful attorney upon whom may be served any lawful
process in any action suit or proceeding instituted by or on behalf of the Assured or any beneficiary
hereunder arising out of this contract of insurance and hereby designates the above named as the
person to whom the Officer is authorised to mail such process or true copy thereof.

 

 

This wording is the property of Concept Special Risks Ltd and may not be reproduced wholly or in part by any
means whatsoever Without the express written permission of Concept Special Risks Ltd. Concept Special Risks
Ltd will seek legal redress from any person or persons found to have infringed their copyright

 

 

SYP/S/PPO Page 14 Of 14

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 43 of 49 PageiD 99

Page 1 of3 Concept Special Risks www.special-risks.com

Concept Special Risks Claim Leaf|et

This company is incorporated and operates under the laws of the United Kingdom. We are based in Guiseley, West Yorkshire, within the
United Kingdom and act as Underwriting Agents for the insurers We were formerlyT L Da|las (Special Risks) Ltd, but changed our name in
May 2008 to Osprey Special Risks Limited and subsequently to Concept Special Risks Limited in 2013. All of our contact details remain the
same as before and the company enjoys the same excellent reputation throughout the insurance market Fuli details can be obtained by
clicking on our web site or searching the records at Companies House Cardiff, United Kingdom. www.companieshouse.gov.uk

When my vessel is repaired will l receive all the repair costs less my deductibie?

We will place your vessel in the same condition it was in before your loss in so far as it is possible What this means is that we will apply
depreciation to costs that have been agreed as fair and reasonable The way and manner we apply depreciation is set out within the
insuring agreement This policy is not new for old and this is the reason that we apply depreciation

What is my deductible?

This is shown on your policy declaration page (headed ”Cover Note”) next to each heading of coverage afforded This is the first amount of
each claim that you must meet To have a valid claim you must evidence that your repair costs exceed the deductible if your vessel is
damaged by a named windstorm then the amount of this deductible will be doubled Different deductibles also apply to theft losses

What is 'Sa|vage?
Salvage charges are defined by the insuring agreement as those reasonable charges and expenses that you incur "vvith our permission
and consent" to prevent further loss and or damage to your vessel. We will pay these charges after application of your deductible

What is the difference then between 'Salvage charges' and 'Sue and Labol’?

One is incurred with our knowledge and consent; the other is as a result of steps taken by you without our knowledge and consent
Salvage will refer to an express agreement with a third party to "sa|ve" your vessel. We are generally in a better position to agree terms
with professional salvors than you are if you are unable to reach us, then be wary of accepting terms from salvors that are simply
presented to you in the form of their written form of salvage agreement Do not sign this agreement unless you are certain that you
understand what it means and that the charges being made are fair and reasonable if the salvor refuses to assist you unless you sign
then make sure that you record the agreement as having being ”executed under protest".

Can anyone else apart from me and my spouse operate my vessel?

Only if we have agreed to this This is a named operator only policy in order to cover any operator we require full details of their boating
experience loss record and details of any violation/suspension including auto within the last five years Please contact endorse@special-
risks.co.uk

What is a lay-up period?

This is the period of time within which it has been agreed that a vessel will not be operated in any manner whatsoever. We will either
agree to a lay-up of your vessel afloat or on land. in exchange for this you may receive a reduced premium. in the event that you do
operate your vessel during this period you will not be covered for any losses or damage

What does miles offshore mean?
Where we have advised a miles offshore limit this mean that this is the farthest your vessel must be from land (within your defined
navigation limits). For example: Lake Michigan only - not to exceed 15 miles offshore

Am l covered for losses | sustain as a result of me not being able to use the vessel during the repair process?
No. This type of loss is specifically excluded

Will insurers arrange repairs or recovery in the event ofa loss?

This is an indemnity policy which means that the insured makes the repair and recovery arrangements and insurers will refund the agreed
amount However, it may be possible to arrange advance payments to repairers in the event of a major loss but this is entirely at our
discretion

What ifl sell my vessel during the policy period?

This automatically cancels your policy immediately unless you have our agreement to the contrary You should tell us if you are selling
your vessel and upon what date ownership will pass You will receive an appropriate short rate return of premium. You cannot transfer
your insurance with title to your vessel.

What must l do during the duration of the policy period?

You must properly maintain your vessel at all times throughout the term of your policy and ensure that it is seaworthy This is very
important because if it is subsequently determined that your vessel has not been maintained in a seaworthy state then your entire policy
may be prejudiced and not just the particular claim. A marine surveyor can help you with this and advise you whether your vessel is
seaworthy Make sure your surveyor is a member of an organisation such as the Society of Marine Surveyors "SAMS" or some other
recognised body You must also comply with any regulations covering the use of your vessel i.e. the Coastguard. You must obey any law
relating to the use and ownership of your vessel. You must not use your vessel for any illegal or unlawful activity and you must not allow
others to do so either. You must not operate your vessel whilst under the influence of alcohol or drugs

ls my engine covered and other mechanical and electrical items?
You have to show that the damage was sustained as a result of some accident and or fortuity that befell you as a result of the operation
and or management of your vessel. Engines especially do not last forever and sooner or later will require attention This is part of general
maintenance This policy will not cover you for normal wear and tear.

What happens ifl take my vessel outside of the navigational |imits?

CSR/CL/Z

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 44 of 49 Page|D 100
Page 2 of3 Concept Special Risks www.special-risks.com

You have already agreed that you will only operate your vessel within a strict area. lf you break that agreement we will not pay for any
losses that you sustain Ensure that you properly understand where you can operate and where you may not operate your vessel.

Can l charge guests for taking them on a trip?
Only if we have agreed to this, additional premium has been paid and a commercial policy has been issued.

Treating Customers Fairly Policy Statement
We are committed to treating customers fairly as a matter of good business and fair dealing. To achieve this, we give the following
undertakings:

- We will take all reasonable steps to only do business professional intermediaries who are licensed by their local governmental
authority to arrange insurance

- We will ensure that ali intermediaries that we do business with are provided with clear and full descriptions of the coverage we
offer.

- Our policy documentation will be in accordance with market & regulatory standards

- We will ensure that all claims are handled promptly and in accordance with the terms of the policy

- We will only employ competent staff and will ensure that they are properly trained to carry out theirjobs.

if for any reason, you feel that we have failed to meet the high standards that we have set ourselves we would like to know and would
encourage you to follow the complaints procedure set out below.

- Firstly, contact us in writing with the relevant department

- Within 5 business days of receipt by us we should have sent you a written acknowledgement advising you of the person who
will be dealing with your concerns.

- Within 20 business days we will provide you or you with a written response unless the matter is sufficiently complicated to
require further investigation, in which case we will advise you of this in writing, with an explanation ofwhy we cannot yet make
a determination We will also advise you of when you may expect our final response

None of the above procedure in any way affects your right to legal advice or assistance or to seek assistance from your local insurance
regulator.

What to do in the event of an incident
|n the event of a Loss giving rise to damage to your vessel, time is of the essence please immediately advise our Claims Department by e-
mai| to claim@special-risks.co.uk in the first instance Under the policy you must report the incident within 30 days.

The following is intended for general guidance only in the event of a claim and is not intended as an exhaustive final definition of
coverage Whether coverage is in force or not depends on the individual circumstances and facts surrounding each claim.

The Policy

The policy of marine insurance that has been issued to you is known as an ”a|| risks" form of marine insurance policy This covers you for
any loss and or damage to your vessel that is accidental, fortuitous in nature and is incidental to the use of your vessel. However, not all
types of damage and or losses are covered. The policy excludes some types of damage and incident and you should take time to study
these carefully and understand how each exclusion could affect your coverage

The policy exclusions are set out within the insuring agreement wording under the heading “exc|usions to coverage A, B, C, D, E & F". The
insuring agreement wording also contains general conditions and warranties that you should be familiar with, which if breached by you
could affect coverage You can obtain a copy of this form of policy from the Policy Wordings section on our website

|fyou believe that you may have a claim under your policy above all else do not delay in the proper presentation of your claim.
Steps to be taken in the event of a loss:
1. Notify us in writing that you have had an incident that may give rise to a claim under your policy

2. Obtain a claim form for completion Fully complete this form and submit it to us. |f you are unable to obtain a claims form,
explain fully in writing exactly what has happened and send this document

Section 10. of the insuring agreement sets out what you should do in the event of loss of and or damage to your vessel (see "Your Duties in
the event of a loss"). Please follow these steps as any failure by you to do so could delay the processing of your claim and in some cases
prevent a recovery

A|| that is expected of you is that you act reasonably to preserve your vessel and its equipment from further damage Consider what steps
you would take if you didn't have insurance

Once you have informed us of your claim, place a note in your diary and follow this up with you us if no one has contacted you within 7
days.

We may appoint a surveyor, who will arrange for the damage to your vessel to be inspected and who will then send a report to us as to the
extent of the damage The appointment of a surveyor is at our discretion and not every incident will require this. You are at liberty to
appoint your own representative; however the costs of such representation may be disallowed. As not every incident will require a
surveyor, it is very important that you do not simply wait for one to call you.

CSR/CL/Z

 

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 45 of 49 Page|D 101

Page 3 of3 Concept Special Risks www.special-risks.com

Try to obtain at least two repair estimates for the damage to your vessel and send these to us as soon as they are available You do not
need our permission to begin repairs to your vessel; ali you have to do is allow us a reasonable opportunity to assess the damage to your
vessel.

if you delay in telling us about the loss, or carry out repairs to the vessel without giving us the opportunity to look at them first, this may
affect your coverage

The Adjusting Process

When a surveyor is appointed the cost of their fees rests with insurers whether or not your claim is covered. The surveyor will examine the
damage to your vessel that you tell us occurred as a result of the incident in question They will produce a written report and send that to
us. Because we pay the adjuster, the report remains our property and while we may release it at our discretion we are not obliged to. The
surveyor may sometimes give you guidance and assistance on your claim. You can appoint your own representative at any time to assist
you to reach a settlement but as we have noted elsewhere the cost of such representation will not always be allowed

The Decision

Once the surveyor has reported to us, we are usually in a position to provide a rapid decision on your claim, Once the repair estimates
have been approved by us as fair and reasonable we will make an offer to you to settle your claim. |fyou agree to our offer we will always
ask you to sign a release document which you should do in the presence of an attorney or Notary Pub|ic. Carefu|ly read this document
because once you have signed it we will only accept a further claim for the same incident in very exceptional circumstances

if you are at ail unhappy with the decision or any part of the claims process please contact us to discuss your queries if you still feel
unhappy then please write to use at the address provided.

The insurers are under no obligation to repair your vessel and in certain circumstances to repair your vessel will not be economically
viable and we will then declare your vessel "a constructive total |oss". When we do this you will be paid in full the agreed value of the vessel
as it appears on your policy schedule and or any subsequent endorsement No deductible will be applied normally except where the loss
and or damage was caused by a named windstorm or theft. You will normally be given the option of retaining title to your vessel. Your
insurers have the option to take title to your vessel but you must appreciate that they are not under any obligation to do so and
responsibility for the vessel remains with you unless you are told anything to the contra ry. if your vessel is sold to a third party after it has
been declared a constructive total loss you may be required to execute a bill of sale

Payment of the Claim
Once you have returned the release document to us we will usually send you your funds within 30 days of receipt We can pay you by way
of cheque/draft or fund transfer. if you require a fund transfer please provide us with the following;

a) Your Fu|| Name

b) Your Posta| Address

c) Bank Fu|| Name

d) Bank Address

e) ABA/ Routing Number or SW|FT Code
f) Name on Account

g) Account Number

if your bank is not in the USA, please provide details ofyour bank’s US correspondent bank:

a) US Correspondent Bank Name
b) US Correspondent Bank Address

A fund transfer usually takes three to four days to effect We will do our best to pay you before the expiration of 30 days from the day we
receive the release but please be patient

|fyou have nominated a loss payee or have more than one assured name listed on your application form we can only process payment by
way of cheque. This cheque will be made out in your name and/or the name of the loss payee/additional assured.

At this or any stage please feel free to telephone or e-mail our claims department with any query that you might have Above all we want
you to enjoy many hours of safe trouble free operation ofyour vessel, but we know that accidents do happen and that's what we are here
for. We will assist and advise so far as we are able to.

i
-- @oncept Spe@:iai Risks
i

Concept Special Risks Limited

Unity House, 2 Station Court, Station Road, Guise|ey, LSZO 9EY United Kingdom
Teiephone +441943 882719

claim@speciai~risi<s.co.uk

CSR/CL/Z

 

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 46 of 49 Page|D 102

Page i of 1 Concept Special Risks Limited www.specia|-risks.co.uk

Treating Customers Fairly Statement

We are committed to treating customers fairly as a matter of good business and fair dealing To
achieve this, we give the following undertakings:

~ We will take all reasonable steps to only do business with brokers and
professional intermediaries who are licensed by their local governmental
authority to arrange insurance

o We will ensure that all intermediaries that we do business with are provided with
clear and full descriptions of the coverage we offer.

o Our policy documentation will be in accordance with market & regulatory
standards

o We will ensure that all claims are handled promptly and in accordance with the
terms of the policy

o We will only employ competent staff and will ensure that they are properly
trained to carry out theirjobs.

if for any reason, you feel that we have failed to meet the high standards that we have set
ourselves we would like to know and would encourage you to follow the complaints procedure
Set out below.

o First|y, raise the issue either orally or in writing with the person at your broker’s
office dealing with your insurance

» Within 5 business days of receipt by your broker he should have sent you a
written acknowledgement advising you of the person who will be dealing with
your concerns

o Within 20 business days we will provide you or your advisers with a written
response unless the matter is sufficiently complicated to require further
investigation, in which case we will advise you or your advisers of this in writing,
with an explanation of why we cannot yet make a determination We will also
advise you of when you may expect our final response

o None of the above procedure in any way affects your right to legal advice or
assistance or to seek assistance from your local insurance regulator.

CSR/TCF/ 1

 

 

Case 4:19-cv-00344-A Document 6 Filed 05/01/19 Page 47 of 49 Page|D 103

JS 44 (Rev. 06/17) - TXND (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the J udicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE lNSTR UCTIONS ON NEXTPAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Great Lakes Insurance SE

(b) County of Residence of First Listed Plaintiff
(EXCEPTINU.S. PLA[NTIFF CASES)

(C) AttOmeyS (Firm Name, Address, and Telephone Number)
Timothy W. Strickland, Schouest, Bamdas, Soshea & BenMaier P.L.L.C.,
1001 McKinney St., Ste. 1400, Houston, TX 77002, (713) 588-0446

DEFENDAN'I`S

Germany

NOTE:

Attorneys (IfKnown)

 

County of Residence of First Listed Defendant

PK Yacht Operations LLC

Haslet

(IN U.S. PLAINTIFF CASES ONLY)

lN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

J. Andrew Fine, Esq., Marshall Grant PLLC, 197 S. Federal Highway, Suite

 

II. BASIS OF JURISDICTION (Place an “X"in One Box Only)

ij 1 U.S. Government

Plaintiff

ij 2 U.S. Government
Defendant

200, Boca Raton, FL 33432, (561) 361-1000
III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an 'X” in One Boxfor Plainzipf
(F or Diversity Cases Only) and One Box for Defendant)
124 3 Federal Quesu'on FrF DEF PTF DEF
(U.S. GovernmentNot a Parly) Citizen of This State Cl l ij 1 lncorporated or Principal Place Cl 4 ij 4
of Business In This State

ij 4 Diversity Citizen of Another State D 2 Cl 2 lncorporated and Principal Place ij 5 ij 5

(Indica):e Ciri:enship of Pam'es in hem III) of Business In Another State
Citizen or Subject of a ij 3 C| 3 Foreign Nation C| 6 ij 6

Foreig;_i Country

 

 

   
 

0NTRACT~

Cl 110 Insurance

3 120 Marine

130 Miller Act

140 Ncgotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran's Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

l;ll;l Ul;|l;|

l;ll;ll;ll:l l;l

  

Cl 210 Land Condemnation
[l 220 Foreclosure

ij 230 Rent Lease & chctment
ij 240 Torts to Land

ij 245 Tort Product Liability
D 290 All Other Real Property

IV NATURE OF SUIT (Place an X in One Box

  
 
  

ij 440 Other Civil Rights

 

 

 

Only)

  
   

FORFE!TUREIPENALTY

PERSONAL INJURY PERSONAL INJURY ij 625 Drug Related Seizure
Cl 310 Airplane ij 365 Personal Injury - of Property 21 USC 881
C| 315 Airplane Product Product Liability ij 690 Other
Liability ij 367 Health Care/
Cl 320 Assault, Libel & Pharmaceuticai
Slander Personal Injury
ij 330 Federal Employers’ Product Liability
Liability C'] 368 Asbestos Personal
ij 340 Marine Injury Product
ij 345 Marine Product Liability
Liability PERSONAL PROPERTY

      

ij 350 Motor Vehicle [l 370 Other Fraud ij 710 Fair Labor Standar

Cl 355 Moior Vehicle ij 371 Truth in Lending Act

Product Liability Cl 380 Other Personal ij 720 Labor/Management
ij 360 Other Personal Property Damage Relations

Injury ij 385 Property Damage ij 740 Railway Labor Act
ij 362 Personal Injury v Product Liability Cl 751 Family and Medical

Medical Mal ractice Leave Act
““~ ij 790 Other Labor Litigation

ij 791 Employee Retirement

 

    

  

Habeas Corpus:

     

 

 

  

     

Click here for: Nature o

cl 422 Appeai 28 usc 158
cl 423 withdrawal
28 USC 157

______'_l mgg§g'r g BLQHT §
ij 820 Copyrights
[l 830 Patent
D 835 Patent - Abbreviated
New Dmg Application
[l 840 Trademark

Cl 861 HIA(1395ff)
C| 862 Black Lung (923)

ij 863 DIWC/DIWW (405(g))
ij 864 SSID Title XVI

|j 865 RSI (405(g))

~ ltFEDERAL TAX SUITS ~ ~
ij 870 Taxes (U.S. Plaintiff
or Defendant)
ij 871 IRS-Third Party
26 USC 7609

 

 

D 441 Voting ij 463 Alien Detainee Income Security Act
ij 442 Employment ij 510 Moijons to Vacate
ij 443 Housing/ Sentence
Accommodations ij 530 Genexal
Cl 445 Amer. w/Disabilitics - ij 535 Death Penalty f ties GRATION. t 4
Employment Other: ij 462 Natu:alization Applicatiori
ij 446 Amer. w/Disabilities - ij 540 Mandamus & Other D 465 Other Immigration
Other ij 550 Civil Rights Actions
ij 448 Education Cl 555 Pn`son Condition
Cl 560 Civil Det:ainee -
Conditions of
Conf`inement

 

fSuit

  

Code Descn' tions.

  

ij 375 False Claims Act

C| 376 Qui Tam (31 USC
3729(21))

ij 400 State Reapportionment

ij 410 Antitrust

ij 430 Banks and Banking

ij 450 Commerce

ij 460 Deportation

ij 470 Racketeer Influenced and
Corrupt Organizations

»~' '~ ij 480 Consumer Credit

ij 490 Cable/Sat TV

C| 850 Securities/Commodities/
Exchange

ij 890 Other Statutory Actions

Cl 891 Agricultural Acts

ij 893 Environmcntal Matters

[l 895 Freedom of Information
Act

Cl 896 Arbiiration

D 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

ij 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "X” in 0ne Box Only)

g 1 Original ij 2 Removed from ij 3 Remanded f`rom ij 4 Reinstated or ij 5 Tmnsfe;red from Cl 6 Multidistrict C| 8 Multidistrict
Proceeding State C ourt Appellate Court Reopened Another District Litigation - Litigation -
(speci/§») Transfer Direct File

 

VI. CAUSE OF ACTlON

28 U.S.C. § 2201
Brief description of causes
Declaratory judgment action on a policy of marine insurance

 

Cii;e the U.S. CiVil Statute under Which you are filing (Da not cite jurisdictional statutes unless diversiW):

 

 

 

 

 

VII. REQUESTED IN ij CHECK IF THIS ls A cLAss ACTION DEMAND $ CHECK YES Only if demanded in complaint
COMPLAINT: UNDER RULE 23, F,R.Cv.P. JURY DEMAND: ij Yes ga No

vIII. RELATED CASE(S) _ _
IF ANY (See mstmmons)` JUDGE DoCKEr NUMBER

DATE SIGNATURE OF TI`ORNEY OF RECORD

04/26/2019 g »

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 Page 48 of 49 Page|D 104

Anita Hami|ton

§

From: Anita Hamilton

Sent: Friday,Apri126,2019 3:14 PM

To: Anita Hamilton

Subject: FW: Activity in Case 4:19-cv-00344-A Great Lakes insurance SE v. PK Yacht Operations,

LLC Compiaint

From: eci txnd@txnd.uscourts.gov <ecf txnd@txnd.uscourts.gov>

Sent: Friday, April 26, 2019 2:53 PM

To: Courtmail@t)<nd.uscourts.gov

Subject: Activity in Case 4:19-cv-00344-A Great Lakes insurance SE v. PK Yacht Operations, LLC Compiaint

'§`his is an automatic e~rnaii message generated by the CiVi/’EC§ system Please 09 NO”§` R§S¥>OND to this e“maii
because the mail box is unattended,

***NOTE TO PUBL|C ACCESS USERS*** judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
down|oad a copy of each document during this first viewing. However, if the referenced document is a transcript, the-
free copy and 30 page limit do not app|y.

§§ you need to know Whether you must send the presiding judge a paper cons ct a dccurnant that you have docketed in
z this case, cl§c§< here: Judges' Copv Requirements. Unless exempted attorneys Who are not samuth to practice in the
Northern District of Tean must seek admission prumptiy. Forms and instructions icand at www.txncl.uscourts.gov‘ ii
admission requirements are not satisfied Within 21 days the clerk Wiil notify the presiding iudge_
U.S. District Court
‘Northern District of Texas

Notice of Electronic Fi|ing

The following transaction was entered by Strickland, Timothy on 4/26/2019 at 2:52 PM CDT and filed on 4/26/2019

Case Name: Great Lakes insurance SE v. PK Yacht Operations, LLC
Case Number: 4:19-cv-00344-A
Fi|er: Great Lakes insurance SE

Document Number: 1
Judge Assigned: John McBryde (presiding)

Docket Text: ~
COMPLAINT against PK Vacht Operations, LLC filed by Great Lakes insurance SE. (Filing fee
$400; Receipt number 0539-9947819) Piaintiff will submit summons(es) for issuance. in each
Notice of Electronic Fiiing, the judge assignment is i_ndicated, and a link to the Judges Copy
Reguirements is provided. The court reminds the fiier that any required copy of this and future
documents must be delivered to the judge, in the`;‘man'ner prescribed, within three business
days of filing. Uniess exempted, attorneys who areno`t"`admitted to practice in the Northern
District of Texas must seek admission promptiy. Forrns, instructions, and exemption
information may be found at www.txnd.uscourts.gov, .or by clicking `here': Attorney information
1 ,

 

 

Case 4:19-cV-00344-A Document 6 Filed 05/01/19 P 0 9 P
- Bar Membership. if admission requirements are not satisfiedl%(laitiiin fail day§,giiig di%§k wiii

notify the presiding iudge. (Attachments: # (1) Exhibit(s) A, # (2) Cover Sheet Civil Cover
Sheet) (Strick|and, Timothy)

s

4:19-cv-00344-A Notice has been electronically mailed toic-»_ _>

Timothy Murphy Strickland strick@sbsblaw.com, ahamilton@sbsbiaw.com, ikornegav@sbsblaw.com,
snorstrud@sbsblaw.com _ 0 -» -

4:19-cv-00344-A The CM/ECF system has NOT delivered notice electronically to the names listed below. The clerk's
office will only serve notice of court Orders and Judgments by mail as required by the federal rules.

The following document(s) are associated with this tra nsaction:

Document description:i\/iain Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_iD=1004035775 [Date=4/26/2019] [FileNumber=11491087-
0] [5be82f79bf3568cec44b13c6e92a977906830432_763119eb58f57e7bb2d8f91964
84fd bd 1319d b39e5d 367f1c2e71cdf41a4410bddfa bb2ca2c537afdd8d64c8]]
Document description:Exhibit(s) A `

Origina| filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_iD=1004035775 [Date=4/26/2019] [FileNumber=11491087-
1] [0c6d3a3d09fc9b729a5b07ca0da10c3946db3a5ddc1a1f7afdb9241ab45b9ad763
b14efa01e50267534554131bf82fae965b3127fed64af0be95309fdeba13b4]]
Document description:Cover Sheet Civil Cover Sheet

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_lD=1004035775 [Date=4/26/2019] [Fi|eNumber=11491087-

2] [988018808b769591a3f571a05e259255f894360d519357i79ad79d1d7987810f49
742085e805970a5069b1f374066fda5ac1599958fb84117bd3115e4e567891]]

 

